EXHIBIT 10.1

AGREEMENT AND PLANS OF REORGANIZATION

BY AND AMONG

KBL HEALTHCARE ACQUISITION CORP. II,

SII ACQUISITION, INC.

AND

SUMMER INFANT, INC. (“SII”), SUMMER INFANT EUROPE LIMITED (“SIE”) AND

SUMMER INFANT ASIA, LTD. (“SIA”)

AND

ALL OF THE STOCKHOLDERS OF EACH OF SII, SIE AND SIA

DATED AS OF SEPTEMBER 1, 2006



--------------------------------------------------------------------------------

AGREEMENT AND PLANS OF REORGANIZATION

THIS AGREEMENT AND PLANS OF REORGANIZATION is made and entered into as of
September 1, 2006, by and among KBL Healthcare Acquisition Corp. II, a Delaware
corporation (“Parent”), SII Acquisition, Inc., a Rhode Island corporation and a
wholly owned subsidiary of Parent (“SII Merger Sub”), Summer Infant, Inc., a
Rhode Island corporation (“SII”), Summer Infant Europe Limited, a United Kingdom
limited company (“SIE”), Summer Infant Asia, Ltd., a Hong Kong limited company
(“SIA” and, collectively with SII and SIE, the “Companies”) and each of the
persons listed under the captions “SII Stockholders”, “SIE Stockholders” and
“SIA Stockholders” on the signature pages hereof, each such person being a
stockholder of one or more of the Companies (collectively, the “Stockholders”).
As used in this Agreement, the term “Summer” means all of the Companies, taken
as a whole, unless the context clearly otherwise indicates.

RECITALS

A. Upon the terms and subject to the conditions of this Agreement (as defined in
Section 1.2) and in accordance with the applicable corporate laws of the
jurisdictions of the respective jurisdiction of formation of each of the
Companies as set forth in the preamble of this Agreement (the “Applicable
Corporate Laws”), Parent and Summer intend to enter into a business combination
transaction by means of a merger and series of related stock sales in which
(i) SII will merge with and into SII Merger Sub (with SII Merger Sub being the
surviving entity) in exchange for shares of the common stock of the Parent and
cash to the holders of the capital stock of SII, (ii) the SIE Stockholders will
sell all of the SIE Ordinary Shares held by such SIE Stockholders to the Parent,
in exchange for the payment of cash and (iii) the SIA Stockholders will transfer
all of the SIA Ordinary Shares held by such SIA Stockholders to the Parent, in
exchange for shares of the Common Stock of the Parent.

B. The Boards of Directors of each of the Companies, Parent and SII Merger Sub
have determined that each of the Transactions (as defined in Section 1.1) is
fair to, and in the best interests of, their respective companies and their
respective stockholders.

C. The parties intend, by executing this Agreement, to adopt plans of
reorganization within the meaning of Section 368 of the Internal Revenue Code of
1986, as amended (the “Code”).

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows
(defined terms used in this Agreement are listed alphabetically in Article IX,
together with the Section and, if applicable, paragraph number in which the
definition of each such term is located):

 

1



--------------------------------------------------------------------------------

ARTICLE I

THE TRANSACTIONS

1.1 The Transactions. At the Effective Time (as defined in Section 1.2) and
subject to and upon the terms and conditions of this Agreement and the
Applicable Corporate Laws:

(a) SII will be merged with and into SII Merger Sub, in exchange for the payment
of cash by the Parent and those shares of Common Stock of the Parent in such
amounts as set forth in Schedule 1.5(a) (the “SII Merger”), whereupon the
separate corporate existence of SII shall cease and SII Merger Sub shall
continue as the surviving corporation of the SII Merger (the “SII Merger
Surviving Corporation”);

(b) The SIE Stockholders will exchange and transfer all of their SIE Ordinary
Shares to the Parent, in exchange for the payment of cash by the Parent in such
amounts as set forth in Schedule 1.5(a) (the “SIE Transaction”); and

(c) The SIA Stockholders will sell and transfer all of their SIA Ordinary Shares
to the Parent, in exchange for the payment of cash by the Parent and those
shares of Common Stock of the Parent in such amounts as set forth in Schedule
1.5(a) (the “SIA Transaction” and, collectively with the SII Merger and SIE
Transaction, the “Transactions”).

1.2 Effective Time; Closing. Subject to the conditions of this Agreement, the
parties hereto shall concurrently cause the Transactions to be consummated by
filing with each jurisdiction set forth on Schedule 1.2 hereto the certificate,
articles, forms of merger and/or other transaction documentation necessary to
consummate the Transactions (including, but not limited to, any notices, stock
transfer forms and payment of any transfer, stamp or duty taxes) described on
Schedule 1.2 in accordance with the Applicable Corporate Laws, as the case may
be (collectively, the “Transaction Certificates”) (the time of the last such
filing to be properly completed, or such later time as may be agreed in writing
by Parent and SII and specified in the Transaction Certificates, being the
“Effective Time”) as soon as practicable on or after the Closing Date (as herein
defined). The term “Agreement” as used herein refers to this Agreement and Plans
of Reorganization, as the same may be amended from time to time, and all
schedules hereto (including the Summer Schedule and the Parent Schedule, as
defined in the preambles to Articles II and III hereof, respectively). Unless
this Agreement has been terminated pursuant to Section 8.1, the closing of the
Transactions (the “Closing”) shall take place concurrently at the offices of
Graubard Miller, counsel to Parent, 405 Lexington Avenue, New York, New York
10174-1901 at a time and date to be specified by the parties, which shall be no
later than the second business day after the satisfaction or waiver of the
conditions set forth in Article VI, or at such other time, date and location as
the parties hereto agree in writing (the “Closing Date”). Closing signatures may
be transmitted by facsimile.

1.3 Effect of the Transactions. At the Effective Time, the effect of the
Transactions shall be as provided in this Agreement and the applicable
provisions of the Applicable Corporate Laws. Without limiting the generality of
the foregoing, and subject thereto, at the Effective Time:

(a) All the property, rights, privileges, powers and franchises of SII and SII
Merger Sub shall vest in the SII Merger Surviving Corporation, and all debts,
liabilities and duties of SII and SII Merger Sub shall become the debts,
liabilities and duties of the SII Merger Surviving Corporation;

 

2



--------------------------------------------------------------------------------

(b) All of the outstanding capital stock of SIE shall be transferred to and
owned by Parent, and SIE shall become a wholly owned subsidiary of Parent; and

(c) All of the outstanding capital stock of SIA shall be transferred to and be
owned by Parent, and SIA shall become a wholly owned subsidiary of Parent.

1.4 Charter Documents.

(a) At the Effective Time:

(i) The articles of incorporation of SII Merger Sub (a copy of which is attached
hereto as Exhibit A) shall be the articles of incorporation of the SII Merger
Surviving Corporation until thereafter amended as provided by law and the
articles of incorporation, and

(ii) The by-laws of SII Merger Sub (a copy of which is attached hereto as
Exhibit B) shall be the by-laws of the SII Merger Surviving Corporation.

1.5 Effect on Capital Stock. Subject to the terms and conditions of this
Agreement, at the Effective Time, by virtue of the Transactions and this
Agreement and without any action on the part of the Parent, SII Merger Sub, the
Companies or the Stockholders, the following shall occur:

(a) Conversion of Company Common Stock. Other than any shares to be canceled
pursuant to Section 1.5(d), all of the shares of Company Common Stock (as
defined in Section 2.3(a)(iii)) issued and outstanding immediately prior to the
Effective Time will be either automatically converted into or exchanged,
transferred or sold for, as applicable and subject to Sections 1.5(b), 1.5(c)
and 1.5(f), below, at the Effective Time: (i) an aggregate of 3,916,667 shares
(the “Transaction Shares”) of common stock, par value $0.0001, of Parent
(“Parent Common Stock”), (ii) the right to receive a cash payment in the
aggregate amount of $20,000,000.00 (the “Closing Cash Payment”), (iii) the right
to receive an aggregate of 2,500,000 Contingent Shares (as defined in
Section 1.12(a)) if same are issued in accordance with this Agreement and
(iv) the right to receive the EBITDA Payments (as defined in Section 1.12(d)(i)
– (iii)) if same are made in accordance with this Agreement. The Transaction
Shares, the Contingent Shares, the Closing Cash Payment and the EBITDA Payments
shall be referred to herein collectively as the “Transaction Consideration.” The
Transaction Consideration shall be allocated among the Stockholders and paid to
each Stockholder in accordance with Schedule 1.5(a) attached hereto.

 

3



--------------------------------------------------------------------------------

(b) Net Worth Calculation and Reduction of Amount of Transaction Shares.

(i) On the Closing Date, Parent shall issue all 3,916,667 Transaction Shares to
the holders of the SII Common Stock and SIA Ordinary Shares. Ten percent (10%),
or 391,667, of such Transaction Shares (“Net Worth Shares”) shall be placed in
escrow pursuant to Section 1.10 solely for the purposes described in this
Section 1.5(b).

(ii) If Summer’s Net Worth (as defined) at the Closing Date (“Closing Date Net
Worth”) is less than Summer’s Net Worth at June 30, 2006 (“June 30 Net Worth”),
as finally determined in accordance with this Agreement and the Escrow Agreement
(as defined), the Escrow Agent (as defined) shall return to Parent, for
cancellation, that number of Transaction Shares equal to the Transaction Share
Reduction Number.

(iii) The term “Transaction Share Reduction Number” shall mean the quotient
derived by dividing (i) the difference between the June 30 Net Worth and Closing
Date Net Worth by (ii) $6.00 (rounded up to the nearest share); provided,
however, that if Closing Date Net Worth is equal to or greater than June 30 Net
Worth, the Transaction Share Reduction Number shall be zero.

(iv) If the Transaction Share Reduction Number is greater than 391,667 shares
(such greater number being the “Shortfall”), each of the Stockholders shall
return to Parent on demand, for cancellation, that number of Transaction Shares
received by him or it determined by multiplying the Shortfall by such
Stockholder’s Allocation Factor.

(v) The term “Net Worth” shall mean, on the date in question, the assets of
Summer (on a consolidated basis) at such date, less all liabilities of Summer
(on a consolidated basis) at such date, adjusted to (A) give effect to the
payment and/or for the provision of (whether by accrual or otherwise) dividend
distributions by SII for the payment of taxes in such fiscal year or prior
years, and (B) exclude direct costs and expenses through the applicable date
related to the Transactions and related to litigation and settlement of the
dispute with Springs Global US, Inc. (“Springs”) described on Schedule 2.10
hereto, including without limitation, legal, accounting, investment bankers,
road show, expert witness and broker fees and expenses.

(vi) As soon as practicable following the Closing Date, Goldstein Golub Kessler,
LLP or such other PCOAB-registered accounting firm then serving as Summer’s
independent accounting firm (“GGK”) shall calculate and deliver to Parent a
statement of Summer’s June 30 Net Worth (“June 30 Net Worth Statement”) and
Summer’s Closing Date Net Worth (“Closing Date Net Worth Statement”), which
shall be derived utilizing generally accepted accounting principles, and which
Statements shall be certified by each of Summer’s Chief Executive Officer and
Chief Financial Officer. At the same time, GGK shall deliver a written
calculation of the difference between Summer’s Closing Date Net Worth and
June 30 Net Worth (“Auditor’s Net Worth Difference Calculation”). Subject to the
procedure set forth in the Escrow Agreement (as defined herein), the Auditor’s
Net Worth Difference Calculation shall be binding on the Parties and shall be
utilized to determine the Transaction Share Reduction Number and Shortfall, if
any.

 

4



--------------------------------------------------------------------------------

(c) Certificates for Shares. Certificates evidencing the 391,677 Net Worth
Shares, together with 1,000,000 additional Transaction Shares (“Indemnity
Shares” and, collectively with the Net Worth Shares, the “Escrow Shares”), will
be placed into escrow at the Effective Time as provided in Section 1.10, with
certificates evidencing the remainder of the Transaction Shares (“Closing
Shares”) being issued to each holder of SII Common Stock or SIA Ordinary Shares
upon surrender of the certificates evidencing all of such holder’s shares of
Common Stock (“Company Certificates”) in the manner provided in Section 1.6.

(d) Cancellation of Treasury and Parent-Owned Stock. Each share of SII Common
Stock held by SII Merger Sub, Parent or any direct or indirect wholly-owned
subsidiary of SII or of Parent immediately prior to the Effective Time shall be
canceled and extinguished without any conversion or payment in respect thereof.

(e) Adjustments to Exchange Ratios. The number of Transaction Shares or Closing
Cash Payment, as the case may be that the holders of the Company Common Stock
may be entitled to receive as a result of the Transactions, shall be equitably
adjusted to reflect appropriately the effect of any stock split, reverse stock
split, stock dividend (including any dividend or distribution of securities
convertible into Parent Common Stock), reorganization, recapitalization,
reclassification, combination, exchange of shares or other like change with
respect to Parent Common Stock or Company Common Stock occurring on or after the
date hereof and prior to the Effective Time.

(f) Fractional Shares. No fraction of a share of Parent Common Stock will be
issued by virtue of the Merger or SIA Transaction, and each holder of shares of
SII Common Stock or SIA Ordinary Shares who would otherwise be entitled to a
fraction of a share of Parent Common Stock (after aggregating all fractional
shares of Parent Common Stock that otherwise would be received by such holder)
shall, upon compliance with Section 1.6, receive from Parent, in lieu of such
fractional share, one (1) share of Parent Common Stock.

1.6 Surrender of Certificates.

(a) Exchange Procedures. Upon surrender of Company Certificates at the Closing,
the holders of such Company Certificates shall receive in exchange therefor
certificates representing the Transaction Shares into which their shares of
Company Common Stock shall be converted at the Effective Time, less the Escrow
Shares (as defined in Section 1.5(b)). Until so surrendered, outstanding Company
Certificates will be deemed, from and after the Effective Time, to evidence only
the right to receive the applicable portion of the Transaction Consideration
then issuable and/or payable under the terms of this Agreement in accordance
with Schedule 1.5(a).

(b) Required Withholding. The Parent and SII Merger Surviving Corporation shall
be entitled to deduct and withhold from any consideration payable or otherwise
deliverable pursuant to this Agreement to any holder or former holder of Company
Common Stock such amounts as are required to be deducted or withheld therefrom
under the Code or under any provision of state, local or foreign tax law or
under any other applicable legal requirement. To the extent such amounts are so
deducted or withheld, such amounts shall be treated for all purposes under this
Agreement as having been paid to the person to whom such amounts would otherwise
have been paid.

 

5



--------------------------------------------------------------------------------

1.7 No Further Ownership Rights in Company Stock. All Transaction Consideration
issued and/or paid in accordance with the terms hereof shall be in full
satisfaction of all rights pertaining to the Company Common Stock and there
shall be no further registration of transfers on the records of the Parent or
the SII Merger Surviving Corporation of shares of Company Common Stock that were
outstanding immediately prior to the Effective Time. If, after the Effective
Time, Company Certificates are presented to the Parent or SII Merger Surviving
Corporation for any reason, they shall be canceled and exchanged as provided in
this Article I.

1.8 Tax Consequences. It is intended by the parties hereto that the Transactions
shall constitute plans of reorganization within the meaning of Section 368 of
the Code. The parties hereto adopt this Agreement as “plans of reorganization”
within the meaning of Sections 1.368-2(g) and 1.368-3(a) of the United States
Income Tax Regulations.

1.9 Taking of Necessary Action; Further Action. If, at any time after the
Effective Time, any further action is necessary or desirable to carry out the
purposes of this Agreement and to vest the Parent and the SII Merger Surviving
Corporation with full right, title and possession to all assets, property,
rights, privileges, powers and franchises of Summer and the Companies, the
appropriate officers and directors of one or more of the appropriate Companies,
the Parent and the SII Merger Surviving Corporation will take all such lawful
and necessary action.

1.10 Escrow.

(a) As the sole remedy for the indemnity obligations set forth in Article VII,
at the Closing, the Stockholders receiving Transaction Shares shall deposit in
escrow, to be held from the Closing Date until the later of (a) the date that is
sixteen months after the Effective Time and (b) 30 days after Parent has filed
with the SEC its annual report on Form 10-KSB for the year ending December 31,
2007 (such period, the “Escrow Period”), and for such further period as may be
required pursuant to the Escrow Agreement referred to below, an aggregate of
1,000,000 Indemnity Shares, which shares shall be allocated among the Persons
entitled to receive them in the same proportions as the Transaction Shares, in
their entirety, are allocated among such Persons, all in accordance with the
terms and conditions of the Escrow Agreement to be entered into at the Closing
between Parent, a representative of the Stockholders (who shall be the person
named in Section 1.14(b) until a successor is appointed pursuant to
Section 1.14(b) (the “Representative)), and Continental Stock Transfer & Trust
Company (“Continental”), as Escrow Agent, in the form annexed hereto as Exhibit
C (the “Escrow Agreement”).

(b) To effectuate any reduction in the Transaction Shares below 3,916,667 shares
as a result of the adjustments described in Section 1.5(b), above, the Persons
receiving the Transaction Shares shall deposit all of the Net Worth Shares into
escrow to be held until the date that the Auditor’s Net Worth Calculation is
delivered to Parent and for such further period as may be required pursuant to
the Escrow Agreement.

 

6



--------------------------------------------------------------------------------

1.11 Certain Registration Rights. At the Closing, Parent and the Stockholders
shall execute and deliver a Registration Rights Agreement in the form annexed
hereto as Exhibit D with respect to registration of the Transaction Shares (the
“Registration Rights Agreement”).

1.12 Potential Additional Issuances and Payments.

(a) Contingent Share Issuance (Based on Stock Price).

(i) In the event that the Last Reported Sales Price (as defined) of the Parent
Common Stock is equal to or exceeds $8.50 (the “Share Price Trigger”) on any
twenty (20) Trading Days (as defined) during any thirty (30) consecutive Trading
Day period (the “Share Price Measurement Period”) at any time during the period
commencing on the three-month anniversary of the Closing Date and ending on
April 20, 2009 (the “Share Price Trigger Period”), the SII Stockholders and SIA
Stockholders, as a group, will receive an aggregate additional 2,500,000 shares
of Parent Common Stock (“Contingent Shares”). The number of Contingent Shares to
be issued to each SII Stockholder and SIA Stockholder is as set forth on
Schedule 1.5(a). The SIE Stockholders are not entitled to any Contingent Shares.

(ii) The term “Last Reported Sales Price” on any date shall mean the closing
sale price per share of the Parent Common Stock (or if no closing sale price is
reported, the average of the closing bid and asked prices) on that date as
reported in composite transactions for the principal U.S. securities exchange on
which the Parent Common Stock is traded or, if same is not listed on a U.S.
national or regional securities exchange, as reported by the Nasdaq National
Market or Nasdaq Capital Market or OTC-BB. If the Parent Common Stock is not
listed for trading on a U.S. national or regional securities exchange and not
reported by the Nasdaq National Market or Nasdaq Capital Market or OTC-BB on the
relevant date, the “Last Reported Sales Price” will be the last quoted bid price
for a share of Parent Common Stock in the over-the-counter market on the
relevant date as reported by the Pink Sheets LLC or similar organization.

(iii) The term “Trading Day” shall mean a day during which trading in securities
generally occurs on the principal national securities exchange on which the
Parent Common Stock is then listed or, if not then listed on a national
securities exchange, on the Nasdaq National Market or, if not then quoted on the
Nasdaq National Market, on the principal other market or trading system on which
the Parent Common Stock is traded or quoted.

(iv) Any Contingent Shares issuable shall be issued by Parent to the
Stockholders entitled to receive such Contingent Shares within ten (10) business
days after the conditions in Section 1.12(a) have been satisfied.

(v) The Share Price Trigger shall be equitably adjusted to reflect appropriately
the effect of any stock split, reverse stock split, stock dividend (including
any dividend or distribution of securities convertible into Parent Common
Stock), reorganization, recapitalization, reclassification, combination,
exchange of shares or other like change with respect to Parent Common Stock
occurring after the Closing Date and prior to the termination of the Share Price
Measurement Period.

 

7



--------------------------------------------------------------------------------

(b) 2006 EBITDA Payment.

(i) If the Companies have EBITDA (“2006 EBITDA”) of more than $4.2 million for
the year ending December 31, 2006 as set forth in Parent’s audited consolidated
financial statements for the year ending December 31, 2006, the Stockholders, as
a group, shall be entitled to receive cash in the aggregate amount equal to 50%
of the difference between 2006 EBITDA and $4.2 million (the “2006 EBITDA
Payment”).

(ii) Any 2006 EBITDA Payment payable under this Section 1.12(b) shall be paid by
Parent to each Stockholder within 30 business days after the date that the audit
for Parent’s fiscal year ending December 31, 2006 has been completed by Parent’s
independent auditing firm. Each Stockholder shall receive that portion of such
2006 EBITDA Payment indicated as a percentage of the whole next to his, her or
its name on Schedule 1.5(a).

(c) 2007 EBITDA Payment.

(i) If the Companies (on a post-Transaction consolidated basis) have EBITDA
(“2007 EBITDA”) of more than $10 million for the year ending December 31, 2007
as set forth in Parent’s audited consolidated financial statements for the year
ending December 31, 2007, the Stockholders, as a group, shall be entitled to
receive cash in the aggregate amount equal to 50% of the difference between 2007
EBITDA and $10 million (the “2007 EBITDA Payment”).

(ii) Any 2007 EBITDA Payment payable under this Section 1.12(c) shall be paid by
Parent to each Stockholder within 30 business days after the date that the audit
for Parent’s fiscal year ending December 31, 2007 has been completed by Parent’s
independent auditing firm. Each Stockholder shall receive that portion of such
2007 EBITDA Payment indicated as a percentage of the whole next to his, her or
its name on Schedule 1.5(a).

(d) 2008 EBITDA Payment.

(i) If the Companies (on a post-Transaction consolidated basis) have EBITDA
(“2008 EBITDA”) of more than $15 million for the year ending December 31, 2008
as set forth in Parent’s audited consolidated financial statements for the year
ending December 31, 2008, the Stockholders, as a group, shall be entitled to
receive cash in the aggregate amount equal to 50% of the difference between 2008
EBITDA and $15 million (the “2008 EBITDA Payment” and, collectively with the
2006 EBITDA Payment and the 2007 EBITDA Payment, the “EBITDA Payments”).

(ii) Any 2008 EBITDA Payment payable under this Section 1.12(d) shall be paid by
Parent to each Stockholder within 30 business days after the date that the audit
for Parent’s fiscal year ending December 31, 2008 has been completed by Parent’s
independent auditing firm. Each Stockholder shall receive that portion of such
2008 EBITDA Payment indicated as a percentage of the whole next to his, her or
its name on Schedule 1.5(a).

 

8



--------------------------------------------------------------------------------

(e) Definition of “EBITDA.” “EBITDA” for purposes hereof shall consist of
Parent’s and the Companies’ consolidated operating earnings before interest
expense, depreciation and amortization expense, taxes on income, costs and
expenses (including without limitation, legal and accounting) or write-downs
directly related to the Transactions or subsequent acquisition or other business
combination by Parent or the Companies (except as provided below), foreign
exchange gains and losses and extraordinary items of Parent and/or the
Companies. The term “EBITDA” shall include all EBITDA generated by Parent, the
Companies or any subsidiary thereof from any businesses or assets acquired by
any of them after the Effective Time. Notwithstanding anything to the contrary
herein, EBITDA calculations for purposes of this Agreement shall give effect to
an imputed capital charge equal to 12.5% of the aggregate consideration paid by
any of Parent, Summer or their Affiliates in connection with each such
acquisition or business combination (but shall not give effect to any other
closing costs or upfront, one-time write-offs related to such acquisitions).
EBITDA calculations also shall give effect to costs incurred or related to
regulatory compliance and any allocated corporate overhead expenses.
Notwithstanding the foregoing or anything contrary to this Agreement, any and
all EBITDA generated by or attributable to the Parent shall be excluded for
purposes of calculating the 2006 EBITDA Payment; provided, further, that any
liabilities booked with respect to public warrants by mandate of the SEC or
otherwise shall be excluded from all EBITDA calculations.

(f) Maximum EBITDA Payments. Notwithstanding the foregoing, the maximum
aggregate amount of cash and stock to be paid to the Stockholders as EBITDA
Payments under any and all of the provisions of this Section 1.12 shall not
exceed $5,000,000. The SIE Stockholders are not entitled to any EBITDA Payments.

(g) Additional Issuances and/or Payments as Additional “Purchase Price.” Any
issuances of Contingent Shares and/or payment of EBITDA Payments shall be deemed
to have been made to the Stockholders in consideration for the Transactions and
shall be deemed additional “purchase price” paid by Parent for the Transactions.

(h) Stub Period Tax Distributions. As soon as practicable after the Closing,
there shall be distributed to the Stockholders the sum of (i) an amount equal to
the product of (A) SII’s net taxable income for the period commencing January 1,
2006 and ending on the date of Effective Time and (B) the highest combined
marginal federal and state tax rate applicable to individuals residing in the
State of Rhode Island with respect to such income or gain (taking into account
the amount and character of the income or gain) minus (ii) all previous
distributions made by SII to the Stockholders in respect of the 2006 taxable
year and the 2007 taxable year, if applicable, prior to the Effective Time (the
“Stub Period Tax Distribution”). The Stub Period Tax Distribution shall not be
deemed to have been made to the Stockholders in consideration for the
Transactions and shall not be deemed additional “purchase price” paid by Parent
for the Transactions.

1.13 Stockholder Matters.

(a) By his, her or its execution of this Agreement, each Stockholder, in his,
her or its capacity as a stockholder of one or more of the Companies, hereby
approves and adopts

 

9



--------------------------------------------------------------------------------

this Agreement and authorizes such Companies and their respective directors and
officers to take all actions necessary for the consummation of the Transactions
and the other transactions contemplated hereby pursuant to the terms of this
Agreement and its exhibits. Such execution shall be deemed to be action taken by
the irrevocable written consent of each Stockholder for purposes of the relevant
provisions of the Applicable Corporation Laws.

(b) Each Stockholder (other than Rachelle Harel, who is not receiving any Parent
Common Stock in the Transactions), for himself, herself or itself only,
represents and warrants as follows: (i) all Parent Common Stock to be acquired
by such Stockholder pursuant to this Agreement will be acquired for his, her or
its account and not with a view towards distribution thereof other than, with
respect to Stockholders that are entities, transfers to its stockholders,
partners or members; (ii) such Stockholder understands that he, she or it must
bear the economic risk of the investment in the Parent Common Stock, which
cannot be sold by him, her or it unless the Parent Common Stock is registered
under the Securities Act, or an exemption therefrom is available thereunder;
(iii) he, she or it has had both the opportunity to ask questions and receive
answers from the officers and directors of Parent and all persons acting on
Parent’s behalf concerning the business and operations of Parent and to obtain
any additional information to the extent Parent possesses or may possess such
information or can acquire it without unreasonable effort or expense necessary
to verify the accuracy of such information; (iv) he, she or it has had access to
the Parent SEC Reports filed prior to the date of this Agreement; (v) he, she or
it is either (A) an “accredited investor” as such term is defined in Rule 501(a)
promulgated under the Securities Act or (B) a person alone or with his, her or
its purchaser representative (as evidenced by a duly signed purchaser
representative certificate) possessing sufficient knowledge and experience in
financial and business matters to enable him, her or it to evaluate the merits
and risks of an investment in Parent; and (vi) he, she or it understands that
the certificates representing the Parent Common Stock to be received by him, her
or it may bear legends to the effect that the Parent Common Stock may not be
transferred except upon compliance with (A) the registration requirements of the
Securities Act (or an exemption therefrom) and (B) the provisions of this
Agreement. Each Stockholder that is an entity, for itself, represents, warrants
and acknowledges, with respect to each holder of its equity interests, to the
same effect as the foregoing provisions of this Section 1.13(b).

(c) Each Stockholder, for himself, herself or itself, represents and warrants,
as applicable, that the execution and delivery of this Agreement by such
Stockholder does not, and the performance of his, her or its obligations
hereunder will not, require any consent, approval, authorization or permit of,
or filing with or notification to, any court, administrative agency, commission,
governmental or regulatory authority, domestic or foreign (a “Governmental
Entity”), except (i) for applicable requirements, if any, of the Securities Act
of 1933, as amended (“Securities Act”), the Securities Exchange Act of 1934, as
amended (“Exchange Act”), state securities laws (“Blue Sky Laws”), and the rules
and regulations thereunder, and (ii) where the failure to obtain such consents,
approvals, authorizations or permits, or to make such filings or notifications,
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect (as defined in Section 10.2(a)) on such Stockholder or
Summer or, after the Closing, Parent, or prevent consummation of the
Transactions or otherwise prevent the parties hereto from performing their
obligations under this Agreement.

 

10



--------------------------------------------------------------------------------

1.14 Committee and Representative for Purposes of Escrow Agreement.

(a) Parent Committee. Prior to the Closing, the Board of Directors of Parent
shall appoint a committee consisting of one or more of its then members to act
on behalf of Parent to take all necessary actions and make all decisions
pursuant to the Escrow Agreement regarding Parent’s right to indemnification
pursuant to Article VII hereof. In the event of a vacancy in such committee, the
Board of Directors of Parent shall appoint as a successor a Person who was a
director of Parent prior to the Closing Date or some other Person who would
qualify as an “independent” director of Parent and who has not had any
relationship with Summer prior to the Closing. Such committee is intended to be
the “Committee” referred to in Article VII hereof and the Escrow Agreement.

(b) Representative. The Stockholders hereby designate Jason Macari to represent
the interests of the Persons entitled to receive Transaction Shares as a result
of the Transactions for purposes of the Escrow Agreement. If such Person ceases
to serve in such capacity, for any reason, such Person shall designate his or
her successor. Failing such designation within 10 business days after the
Representative has ceased to serve, those members of the Board of Directors of
Parent who were directors of SII prior to the Closing shall appoint as successor
a Person who was a former stockholder of SII or such other Person as such
members shall designate. Such Person or successor is intended to be the
“Representative” referred to in Section 1.10 and Article VII hereof and the
Escrow Agreement.

1.15 Derivative Securities; No Other Additional Issuances. Each of the Companies
shall arrange that the holders of all of its outstanding options, warrants,
convertible preferred stock, convertible debt and any other derivative
securities, if any, convert all such securities into shares of Company Common
Stock prior to the Effective Time without the payment of any cash by Summer
(collectively, the “Conversions”). The Conversions may be made contingent upon
the occurrence of the Closing. Other than in connection with the Conversions,
none of the Companies will issue any of its securities after the date hereof and
prior to the earlier of the date this Agreement is terminated and the Effective
Time.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SUMMER

Summer hereby represents and warrants to Parent and SII Merger Sub as follows
(except as set forth in a Schedule corresponding in number to the applicable
Section of this Article II (the “Summer Schedule”), provided that the disclosure
of an item in one section of the Schedules shall be deemed to modify both
(i) the representation and warranties contained in the section of this Agreement
to which it corresponds in number and (ii) any other representation and warranty
of Summer in this Agreement to the extent that is it reasonably apparent from a
reading of such disclosure item that it would also qualify or apply to such
other representation and warranty):

 

11



--------------------------------------------------------------------------------

2.1 Organization and Qualification.

(a) Each of the Companies is a corporation duly incorporated, validly existing
and in good standing under the laws of its jurisdiction of formation (as set
forth on Schedule 1.2) and has the requisite corporate power and authority to
own, lease and operate its assets and properties and to carry on its business as
it is now being or currently planned by such Company to be conducted. Summer is
in possession of all franchises, grants, authorizations, licenses, permits,
easements, consents, certificates, approvals and orders (“Approvals”) necessary
to own, lease and operate the properties it purports to own, operate or lease
and to carry on its business as it is now being or currently planned by Summer
to be conducted, except where the failure to have such Approvals could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Summer. Complete and correct copies of the certificate of
incorporation and by-laws (or other comparable governing instruments with
different names) (collectively referred to herein as “Charter Documents”) of
each of the Companies, as amended and currently in effect, have been heretofore
delivered to Parent or Parent’s counsel. None of the Companies is in violation
of any of the provisions of its Charter Documents.

(b) Summer is duly qualified or licensed to do business as a foreign corporation
and is in good standing, in each jurisdiction where the character of the
properties owned, leased or operated by it or the nature of its activities makes
such qualification or licensing necessary, except for such failures to be so
duly qualified or licensed and in good standing that could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
Summer. Each jurisdiction in which Summer is so qualified or licensed is listed
in Schedule 2.1(b).

(c) The minute books of each of the Companies contain true, complete and
accurate records of all meetings and consents in lieu of meetings of its Board
of Directors (and any committees thereof), similar governing bodies and
stockholders (“Corporate Records”) since the time of corporate organization.
Copies of all such Corporate Records have been heretofore delivered to Parent or
Parent’s counsel.

(d) The stock transfer, warrant and option transfer and ownership records of
each of the Companies contain true, complete and accurate records of the
securities ownership as of the date of such records and the transfers involving
the capital stock and other securities of each of the Companies since the time
of corporate organization. Copies of all such records have been heretofore
delivered to Parent or Parent’s counsel.

(e) SII is a duly qualified S Corporation within the meaning of Section 1361 et
seq. of the Internal Revenue Code of 1986, as amended. A valid election under
IRC § 1362(a) to be treated as an “S” corporation is in effect for SII. Other
than in connection with the transactions contemplated hereby, no action has been
taken by any shareholder of SII or SII to terminate SII’s status as an “S”
corporation.

2.2 Subsidiaries. None of the Companies has any subsidiaries. None of the
Companies owns, directly or indirectly, any ownership, equity, profits or voting
interest in any Person or has any agreement or commitment to purchase any such
interest, and has not agreed

 

12



--------------------------------------------------------------------------------

and is not obligated to make nor is bound by any written, oral or other
agreement, contract, subcontract, lease, binding understanding, instrument,
note, option, warranty, purchase order, license, sublicense, insurance policy,
benefit plan, commitment or undertaking of any nature, as of the date hereof or
as may hereafter be in effect under which it may become obligated to make, any
future investment in or capital contribution to any other entity.

2.3 Capitalization.

(a) As of the date of this Agreement, the authorized capital stock of:

(i) SII consists of 2000 shares of the Common Stock of SII (“SII Common Stock”),
of which 666 shares are issued and outstanding, all of which are validly issued,
fully paid and nonassessable. Schedule 2.3(a)(i) sets forth the name of each
holder of SII Common Stock and the number of shares owned by each holder.

(ii) SIE consists of UK 100 shares of common stock $100 par (“SIE Ordinary
Shares”), of which 100 SIE Ordinary Shares are issued and outstanding, all of
which are validly issued, fully paid and nonassessable. Schedule 2.3(a)(ii) sets
forth the name of each holder of SIE Ordinary Shares and the number of shares
owned by each holder. All of the SIE Ordinary Shares are owned by the
Stockholders of SIE free and clear of any liens, mortgages or other encumbrances
and each such Stockholder will transfer to Parent complete and unfettered title,
free of any lien, mortgage or encumbrance, to the SIE Ordinary Shares upon
consummation of the Transactions, except as otherwise set forth on Schedule 1.2.

(iii) SIA consists of HKD 10,000 ordinary shares (“SIA Ordinary Shares” and,
collectively with the SII Common Stock and SIE Ordinary Shares, the “Company
Common Stock”), of which 10,000 SIA Ordinary Shares are issued and outstanding,
all of which are validly issued, fully paid and nonassessable. Schedule
2.3(a)(ii) sets forth the name of each holder of SIA Ordinary Shares and the
number of shares owned by each holder. All of the SIA Ordinary Shares are owned
by the Stockholders of SIA free and clear of any liens, mortgages or other
encumbrances and each such Stockholder will transfer to Parent complete and
unfettered title, free of any lien, mortgage or encumbrance, to the SIE Ordinary
Shares upon consummation of the Transactions, except as otherwise set forth on
Schedule 1.2.

(b) There are (i) no shares of any Company Common Stock reserved for issuance
upon the exercise of outstanding options to purchase Company Common Stock
granted to employees of Summer or other parties (“Company Stock Options”) and
there are no outstanding Company Stock Options; (ii) no shares of Company Common
Stock are reserved for issuance upon the exercise of outstanding warrants to
purchase Company Common Stock (“Company Warrants”) and there are no outstanding
Company Warrants; and (iii) no shares of Company Common Stock or Company
Preferred Stock are reserved for issuance upon the conversion of the Company
Preferred Stock or any outstanding convertible notes, debentures or securities
(“Company Convertible Securities”). All outstanding shares of Company Common
Stock have been issued and granted in compliance with (x) all applicable
securities laws and (in all material respects) other applicable laws and
regulations, and (y) all requirements set forth in any applicable Company
Contracts (as defined in Section 2.19).

 

13



--------------------------------------------------------------------------------

(c) There are no subscriptions, options, warrants, equity securities,
partnership interests or similar ownership interests, calls, rights (including
preemptive rights), commitments or agreements of any character to which any of
the Companies is a party or by which it is bound obligating such Company to
issue, deliver or sell, or cause to be issued, delivered or sold, or repurchase,
redeem or otherwise acquire, or cause the repurchase, redemption or acquisition
of, any shares of capital stock, partnership interests or similar ownership
interests of such Company or obligating such Company to grant, extend,
accelerate the vesting of or enter into any such subscription, option, warrant,
equity security, call, right, commitment or agreement.

(d) There are no registration rights, and there is no voting trust, proxy,
rights plan, anti-takeover plan or other agreement or understanding to which any
of the Companies is a party or by which any of the Companies is bound with
respect to any equity security of any class of such Company.

2.4 Authority Relative to this Agreement. Each of the Companies has all
necessary corporate power and authority to execute and deliver this Agreement
and to perform its obligations hereunder and, to consummate the Transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation by each of the Companies of the Transactions contemplated hereby
have been duly and validly authorized by all necessary corporate action on the
part of such Company (including the approval by its Board of Directors and
stockholders, subject in all cases to the satisfaction of the terms and
conditions of this Agreement, including the conditions set forth in Article VI),
and no other corporate proceedings on the part of such Company is necessary to
authorize this Agreement or to consummate the transactions contemplated hereby
pursuant to the Applicable Corporate Laws and the terms and conditions of this
Agreement. This Agreement has been duly and validly executed and delivered by
each of the Companies and, assuming the due authorization, execution and
delivery thereof by the other parties hereto, constitutes the legal and binding
obligation of each of the Companies, enforceable against each of the Companies
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

2.5 No Conflict; Required Filings and Consents.

(a) The execution and delivery of this Agreement by each of the Companies do
not, and the performance of this Agreement by Summer shall not, (i) conflict
with or violate any of the Companies’ Charter Documents, (ii) conflict with or
violate any Legal Requirements (as defined in Section 10.2(c)), (iii) assuming
all Company Contract Consents (as defined in Section 5.17) are obtained as
contemplated by this Agreement, result in any breach of or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or materially impair any of the Companies’ rights or alter the rights or
obligations of any third party under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a lien or encumbrance on any of the properties or assets of any of
the Companies pursuant to, any Company Contracts or (iv) result in the
triggering, acceleration or increase of any payment to any Person pursuant to
any Company Contract, including any “change in control” or similar provision of
any Company Contract, except, with respect to clauses (ii), (iii) or (iv), for
any such conflicts, violations, breaches,

 

14



--------------------------------------------------------------------------------

defaults, triggerings, accelerations, increases or other occurrences that would
not, individually and in the aggregate, have a Material Adverse Effect on
Summer. The Company Contract Consents from each of Bank of America Corporation
and MB Capital Fund, II, LLC have been obtained by Summer and each such consent
is in full force and effect as of the date of this Agreement and are irrevocable
provided that the Transactions are consummated as contemplated by the terms of
this Agreement.

(b) The execution and delivery of this Agreement by each of the Companies does
not, and the performance of its obligations hereunder will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any Governmental Entity, except (i) the Company Contract Consents, all of
which are set forth on Schedule 2.5(b), (ii) for applicable requirements, if
any, of the Securities Act, the Exchange Act or Blue Sky Laws, and the rules and
regulations thereunder, and appropriate documents received from or filed with
the relevant authorities of other jurisdictions in which Summer is licensed or
qualified to do business and (iii) where the failure to obtain such consents,
approvals, authorizations or permits, or to make such filings or notifications,
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on Summer, or, after the Closing, the Parent or the SII
Merger Surviving Corporation, or prevent consummation of the Transaction or
otherwise prevent the parties hereto from performing their obligations under
this Agreement.

2.6 Compliance. Summer has complied with and is not in violation of any Legal
Requirements with respect to the conduct of its business, or the ownership or
operation of its business, except for failures to comply or violations which,
individually or in the aggregate, have not had and are not reasonably likely to
have a Material Adverse Effect on Summer. The businesses and activities of
Summer have not been and are not being conducted in violation of any Legal
Requirements, except for such violations which, individually and in the
aggregate, have not and are not reasonably expected to have a Material Adverse
Effect on Summer. Summer is not in default or violation of any term, condition
or provision of any applicable Charter Documents. Except as set forth in
Schedule 2.6, no written notice of non-compliance with any Legal Requirements
has been received by Summer (and Summer has no knowledge of any such notice
delivered to any other Person). Summer is not in violation of any term of any
Company Contract, except for failures to comply or violations which,
individually or in the aggregate, have not had and are not reasonably likely to
have a Material Adverse Effect on Summer.

2.7 Financial Statements.

(a) Summer has provided to Parent audited consolidated financial statements in
draft form (including any related notes thereto) of Summer and Faith Realty, LLC
for the year ended December 31, 2005 (“Consolidated 2005 Financials”) and
reviewed financial statements (including any related notes thereto) of SII for
the year ended December 31, 2004 (the “SII Reviewed 2004 Financials” and,
together with the Consolidated 2005 Financials, the “Annual Financial
Statements”). The Annual Financial Statements were prepared in accordance with
the published rules and regulations of any applicable Governmental Entity and
with generally accepted accounting principles of the United States (“U.S. GAAP”)
applied on a consistent basis throughout the periods involved (except as may be
indicated in the notes thereto), and each fairly presents in all material
respects the financial position for the named entities at the respective dates
thereof and the results of its operations and cash flows for the periods
indicated.

 

15



--------------------------------------------------------------------------------

(b) Summer has provided to Parent a correct and complete copy of the unaudited
consolidated financial statements (including, in each case, any related notes
thereto) of Summer and Faith Realty, LLC for the six months ended June 30, 2006
(the “Stub Financial Statements” and, collectively with the Unaudited Annual
Financial Statements, the “Unaudited Financial Statements”). The Stub Financial
Statements comply as to form in all material respects, and were prepared in
accordance, with the published rules and regulations of any applicable
Governmental Entity and with U.S. GAAP applied on a consistent basis throughout
the periods involved (except as may be indicated in the notes thereto), and
fairly present in all material respects the financial position of Summer at the
date thereof and the results of its operations and cash flows for the period
indicated, except that such Stub Financial Statements do not contain notes and
are subject to normal adjustments that are not expected to have a Material
Adverse Effect on Summer.

(c) The minute books, stock certificate books and stock transfer ledgers and
other similar books and records of Summer have been maintained in accordance
with good business practice, are complete and correct in all material respects
and there have been no material transactions that are required to be set forth
therein and which have not been so set forth.

2.8 No Undisclosed Liabilities. Except as set forth in Schedule 2.7 or Schedule
2.8 hereto, Summer has no liabilities (absolute, accrued, contingent or
otherwise) of a nature required to be disclosed on a balance sheet or in the
related notes to financial statements which are, individually or in the
aggregate, material to the business, results of operations or financial
condition of Summer, except: (i) liabilities provided for in or otherwise
disclosed in the interim balance sheet included in the Stub Financial Statements
or in the notes to the Unaudited Annual Financial Statements, and (ii) such
liabilities arising in the ordinary course of Summer’s business since June 30,
2006, none of which would have a Material Adverse Effect on Summer.

2.9 Absence of Certain Changes or Events. Except as set forth in Schedule 2.9
hereto or in the Stub Financial Statements, since June 30, 2006, there has not
been: (i) any Material Adverse Effect on Summer, (ii) any declaration, setting
aside or payment of any dividend on, or other distribution (whether in cash,
stock or property) in respect of, any of Summer’s stock (other than
distributions to Stockholders in respect of income taxes with respect to SII’s
income), or any purchase, redemption or other acquisition by Summer of any of
Summer’s capital stock or any other securities of Summer or any options,
warrants, calls or rights to acquire any such shares or other securities,
(iii) any split, combination or reclassification of any of Summer’s capital
stock, (iv) any granting by Summer of any increase in compensation or fringe
benefits to any Stockholder, except for normal increases of cash compensation in
the ordinary course of business consistent with past practice, or any payment by
Summer of any bonus to any Stockholder, except for bonuses made in the ordinary
course of business consistent with past practice, or any granting to any
Stockholder by Summer of any increase in severance or termination pay or any
entry by Company into any currently effective employment, severance, termination
or indemnification agreement or any agreement the benefits of which are
contingent

 

16



--------------------------------------------------------------------------------

or the terms of which are materially altered upon the occurrence of a
transaction involving Summer of the nature contemplated hereby, (v) entry by
Summer into any licensing or other agreement with regard to the acquisition or
disposition of any Intellectual Property (as defined in Section 2.18 hereof)
other than licenses in the ordinary course of business consistent with past
practice or any amendment or consent with respect to any licensing agreement
filed or required to be filed by Summer with respect to any Governmental Entity,
(vi) any material change by Summer in its accounting methods, principles or
practices, (vii) any change in the auditors of the Company, (viii) any issuance
of capital stock of Summer, (ix) any revaluation by Summer of any of its assets,
including, without limitation, writing down the value of capitalized inventory
or writing off notes or accounts receivable or any sale of assets of Summer
other than in the ordinary course of business, or (x) any agreement, whether
written or oral, to do any of the foregoing.

2.10 Litigation. Except as disclosed in Schedule 2.10 hereto, there are no
claims, suits, actions or proceedings pending or to Summer’s knowledge,
threatened against Summer, before any court, governmental department,
commission, agency, instrumentality or authority, or any arbitrator.

2.11 Employee Benefit Plans.

(a) All employee compensation, incentive, fringe or benefit plans, programs,
policies, commitments or other arrangements (whether or not set forth in a
written document) covering any active or former employee, director or consultant
of Summer, or any trade or business (whether or not incorporated) which is under
common control with Summer, with respect to which Summer has liability
(collectively, the “Plans”) have been maintained and administered in all
material respects in compliance with their respective terms and with the
requirements prescribed by any and all statutes, orders, rules and regulations
which are applicable to such Plans, and all liabilities with respect to the
Plans have been properly reflected in the financial statements and records of
Summer. No suit, action or other litigation (excluding claims for benefits
incurred in the ordinary course of Plan activities) has been brought, or, to the
knowledge of Summer, is threatened, against or with respect to any Plan. There
are no audits, inquiries or proceedings pending or, to the knowledge of Summer,
threatened by any governmental agency with respect to any Plan. All
contributions, reserves or premium payments required to be made or accrued as of
the date hereof to the Plans have been timely made or accrued. Summer does not
have any plan or commitment to establish any new Plan, to modify any Plan
(except to the extent required by law or to conform any such Plan to the
requirements of any applicable law, in each case as previously disclosed to
Parent in writing, or as required by this Agreement), or to enter into any new
Plan. Each Plan can be amended, terminated or otherwise discontinued after the
Closing in accordance with its terms, without liability to Parent or Summer
(other than ordinary administration expenses and expenses for benefits accrued
but not yet paid).

(b) Neither the execution and delivery of this Agreement nor the consummation of
the Transactions contemplated hereby will (i) result in any payment (including
severance, unemployment compensation, golden parachute, bonus or otherwise)
becoming due to any stockholder, director or employee of Summer under any Plan
or otherwise, (ii) materially increase any benefits otherwise payable under any
Plan, or (iii) result in the acceleration of the time of payment or vesting of
any such benefits.

 

17



--------------------------------------------------------------------------------

2.12 Labor Matters. Summer is not a party to any collective bargaining agreement
or other labor union contract applicable to persons employed by Summer nor does
Summer know of any activities or proceedings of any labor union to organize any
such employees.

2.13 Restrictions on Business Activities. Except as disclosed in Schedule 2.13
hereto, to Summer’s knowledge, there is no agreement, commitment, judgment,
injunction, order or decree binding upon Summer or its assets or to which Summer
is a party which has or could reasonably be expected to have the effect of
prohibiting or materially impairing any business practice of Summer, any
acquisition of property by Summer or the conduct of business by Company as
currently conducted other than such effects, individually or in the aggregate,
which have not had and could not reasonably be expected to have a Material
Adverse Effect on Summer.

2.14 Title to Property.

(a) All real property owned by Summer (and all improvements and fixtures,
easements and rights of way on or relating to such properties) is shown or
reflected on the balance sheet of Summer included in the Stub Financial
Statements. Except as set forth on Schedule 2.14, Summer has good, valid and
marketable fee simple title to the real property owned by it (and upon
completion of the Faith Realty Contribution, will have good, valid and
marketable fee simple title to the Contributed Real Property), and except as set
forth in the Stub Financial Statements or on Schedule 2.14 hereto, all of such
real property is held free and clear of (i) all leases, licenses and other
rights to occupy or use such real property and (ii) all Liens, rights of way,
easements, restrictions, exceptions, variances, reservations, covenants or other
title defects or limitations of any kind, other than liens for taxes not yet due
and payable and such liens or other imperfections of title, if any, as do not
materially detract from the value of or materially interfere with the present
use of the property affected thereby. Schedule 2.14 hereto also contains a list
of all options or other contracts under which Summer has a right to acquire any
interest in real property and a description of the Contributed Real Property.

(b) Schedule 2.14 contains a complete listing of all leases of real property
held by Summer; except for personal property leased by Summer pursuant to
operating leases, all personal property and other property and assets of Summer
owned, used or held for use in connection with the business of Summer (the
“Personal Property”) are shown or reflected on the balance sheet included in the
Unaudited Annual Financial Statements. Summer has good and marketable title to
the Personal Property owned by it, and all such Personal Property is in each
case held free and clear of all Liens, except for Liens disclosed in the
Unaudited Annual Financial Statements or in Schedule 2.14 hereto.

(c) All leases pursuant to which Company leases from others material real or
Personal Property are valid and effective in accordance with their respective
terms, and there is not, under any of such leases, any existing material default
or event of default of Summer or, to Summer’s knowledge, any other party (or any
event which with notice or lapse of time, or both,

 

18



--------------------------------------------------------------------------------

would constitute a material default), except where the lack of such validity and
effectiveness or the existence of such default or event of default could not
reasonably be expected to have a Material Adverse Effect on Summer.

2.15 Taxes.

(a) Definition of Taxes. For the purposes of this Agreement, “Tax” or “Taxes”
refers to any and all federal, state, local and foreign taxes, including,
without limitation, gross receipts, income, profits, sales, use, occupation,
value added, ad valorem, transfer, franchise, withholding, payroll, recapture,
employment, excise and property taxes, assessments, governmental charges and
duties together with all interest, penalties and additions imposed with respect
to any such amounts and any obligations under any agreements or arrangements
with any other Person with respect to any such amounts and including any
liability of a predecessor entity for any such amounts.

(b) Tax Returns and Audits. Except as set forth in Schedule 2.15 hereto:

(i) Summer has timely filed all federal, state, local and foreign income, sales
and other returns, estimates, information statements and reports relating to
Taxes (“Returns”) required to be filed by Summer with any Tax authority prior to
the date hereof, except such Returns which are not material to Summer. All such
Returns are true, correct and complete in all material respects. Summer has paid
all Taxes shown to be due and payable on such Returns.

(ii) All Taxes that Summer is required by law to withhold or collect have been
duly withheld or collected, and have been timely paid over to the proper
governmental authorities to the extent due and payable.

(iii) Summer has not been delinquent in the payment of any material Tax nor is
there any material Tax deficiency outstanding, proposed or assessed against
Summer, nor has Summer executed any unexpired waiver of any statute of
limitations on or extending the period for the assessment or collection of any
Tax.

(iv) To the knowledge of Summer, no audit or other examination of any Return of
Summer by any Tax authority is presently in progress, nor has Summer been
notified of any request for such an audit or other examination.

(v) No adjustment relating to any Returns filed by Summer has been proposed in
writing, formally or informally, by any Tax authority to Summer or any
representative thereof.

(vi) Summer has no liability for any material unpaid Taxes which have not been
accrued for or reserved on Summer’s balance sheets included in the Unaudited
Annual Financial Statements or the Stub Financial Statements, whether asserted
or unasserted, contingent or otherwise, which is material to Summer, other than
any liability for unpaid Taxes that may have accrued since the end of the most
recent fiscal year in connection with the operation of the business of Summer in
the ordinary course of business, none of which is material to the business,
results of operations or financial condition of Summer.

 

19



--------------------------------------------------------------------------------

(vii) Summer has not taken any action and does not know of any fact, agreement,
plan or other circumstance that is reasonably likely to prevent the Transactions
from qualifying as plans of reorganization within the meaning of Section 368(a)
of the Code.

2.16 Environmental Matters.

(a) Except as disclosed in Schedule 2.16 hereto and except for such matters
that, individually or in the aggregate, are not reasonably likely to have a
Material Adverse Effect: to Summer’s knowledge, (i) Summer has complied with all
applicable Environmental Laws; (ii) the properties currently operated by Summer
(including soils, groundwater, surface water, buildings or other structures) are
not contaminated with any Hazardous Substances in violation of Environmental
Law; (iii) the properties formerly owned or operated by Summer were not
contaminated with Hazardous Substances in violation of Environmental Law during
the period of ownership or operation by Summer or, to Summer’s knowledge, during
any prior period; (iv) Summer is not subject to liability for any Hazardous
Substance disposal or contamination on any third party property; (v) Summer has
not released or threatened the release of any Hazardous Substance; (vi) Summer
has not received any notice, demand, letter, claim or request for information
alleging that Summer may be in violation of or liable under any Environmental
Law; and (vii) Summer is not subject to any orders, decrees, injunctions or
other arrangements with any Governmental Entity or subject to any indemnity or
other agreement with any third party relating to liability under any
Environmental Law or relating to Hazardous Substances.

(b) As used in this Agreement, the term “Environmental Law” means any federal,
state, local or foreign law, regulation, order, decree, permit, authorization,
opinion, common law or agency requirement relating to: (A) the protection,
investigation or restoration of the environment, health and safety, or natural
resources; (B) the handling, use, presence, disposal, release or threatened
release of any Hazardous Substance or (C) noise, odor, wetlands, pollution,
contamination or any injury or threat of injury to persons or property.

(c) As used in this Agreement, the term “Hazardous Substance” means any
substance that is: (i) listed, classified or regulated pursuant to any
Environmental Law; (ii) any petroleum product or by-product, asbestos-containing
material, lead-containing paint or plumbing, polychlorinated biphenyls,
radioactive materials or radon; or (iii) any other substance which is the
subject of regulatory action by any Governmental Entity pursuant to any
Environmental Law.

 

20



--------------------------------------------------------------------------------

2.17 Brokers; Third Party Expenses. Except as disclosed in Schedule 2.17 hereto,
Summer has not incurred, nor will it incur, directly or indirectly, any
liability for brokerage, finders’ fees, agent’s commissions or any similar
charges in connection with this Agreement or any transactions contemplated
hereby. Except as disclosed in Schedule 2.17 hereto, no shares of common stock,
options, warrants or other securities of either Company or Parent are payable to
any third party by Company as a result of the Transactions.

2.18 Intellectual Property. For the purposes of this Agreement, the following
terms have the following definitions:

“Intellectual Property” shall mean any or all of the following and all worldwide
common law and statutory rights in, arising out of, or associated therewith:
(i) patents and applications therefor and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof
(“Patents”); (ii) inventions (whether patentable or not), invention disclosures,
improvements, trade secrets, proprietary information, know how, technology,
technical data and customer lists, and all documentation relating to any of the
foregoing; (iii) copyrights, copyrights registrations and applications therefor,
and all other rights corresponding thereto throughout the world; (iv) software
and software programs; (v) domain names, uniform resource locators and other
names and locators associated with the Internet (vi) industrial designs and any
registrations and applications therefor; (vii) trade names, logos, common law
trademarks and service marks, trademark and service mark registrations and
applications therefor (collectively, “Trademarks”); (viii) all databases and
data collections and all rights therein; (ix) all moral and economic rights of
authors and inventors, however denominated, and (x) any similar or equivalent
rights to any of the foregoing (as applicable).

“Company Intellectual Property” shall mean any Intellectual Property that is
owned by, or exclusively licensed to, Summer, including software and software
programs developed by or exclusively licensed to Summer (specifically excluding
any off the shelf or shrink-wrap software).

“Registered Intellectual Property” means all Intellectual Property that is the
subject of an application, certificate, filing, registration or other document
issued, filed with, or recorded by any private, state, government or other legal
authority.

“Company Registered Intellectual Property” means all of the Registered
Intellectual Property owned by, or filed in the name of, Summer.

“Company Products” means all current versions of products or service offerings
of Company.

(a) Except as disclosed in Schedule 2.18 hereto, no Company Intellectual
Property or Company Product is subject to any material proceeding or outstanding
decree, order, judgment, contract, license, agreement or stipulation restricting
in any manner the use, transfer or licensing thereof by Summer, or which may
affect the validity, use or enforceability of such Company Intellectual Property
or Company Product, which in any such case could reasonably be expected to have
a Material Adverse Effect on Summer.

 

21



--------------------------------------------------------------------------------

(b) Except as disclosed in Schedule 2.18 hereto, Summer owns and has good and
exclusive title to each material item of Company Intellectual Property owned by
it free and clear of any Liens (excluding non-exclusive licenses and related
restrictions granted by it in the ordinary course of business); and Summer is
the exclusive owner of all material registered Trademarks used in connection
with the operation or conduct of the business of Summer including the sale of
any products or the provision of any services by Summer.

(c) To Summer’s knowledge, except as set forth in Schedule 2.18, the operation
of the business of Summer as such business currently is conducted, including
Summer’s use of any product, device or process, has not and does not infringe or
misappropriate the Intellectual Property of any third party or constitute unfair
competition or trade practices under the laws of any jurisdiction.

2.19 Agreements, Contracts and Commitments.

(a) Schedule 2.19 hereto sets forth a complete and accurate list of all Material
Company Contracts (as hereinafter defined), specifying the parties thereto. For
purposes of this Agreement, (i) the term “Company Contracts” shall mean all
contracts, agreements, leases, mortgages, indentures, notes, bonds, licenses,
manufacturing arrangements, distribution arrangements, permits and franchises,
whether written or oral, to which Summer is a party or by or to which any of the
properties or assets of Company may be bound, subject or affected (including
without limitation notes or other instruments payable to Summer) and (ii) the
term “Material Company Contracts” shall mean (y) each Company Contract that
otherwise is or may be material to the businesses, operations, assets, condition
(financial or otherwise) or prospects of Summer and (z) without limitation of
subclause (y), each of the following Company Contracts:

(i) any mortgage, indenture, note, installment obligation or other instrument,
agreement or arrangement for or relating to any borrowing of money by or from
Summer by or to any officer, director, stockholder or holder of derivative
securities (“Insider”) of Summer;

(ii) any guaranty, direct or indirect, by Summer or any Insider of Summer of any
obligation for borrowings, or otherwise, excluding endorsements made for
collection in the ordinary course of business;

(iii) any Company Contract of employment;

(iv) any Company Contract made other than in the ordinary course of business or
(x) providing for the grant of any preferential rights to purchase or lease any
asset of Summer or (y) providing for any right (exclusive or non-exclusive) to
sell or distribute, or otherwise relating to the sale or distribution of, any
product or service of Summer;

(v) any obligation to register any shares of the capital stock or other
securities of Summer with any Governmental Entity;

 

22



--------------------------------------------------------------------------------

(vi) any obligation to make payments, contingent or otherwise, arising out of
the prior acquisition of the business, assets or stock of other Persons;

(vii) any collective bargaining agreement with any labor union;

(viii) any lease or similar arrangement for the use by Summer of real property
or personal property;

(ix) any Company Contract granting or purporting to grant, or otherwise in any
way relating to, any mineral rights or any other interest (including, without
limitation, a leasehold interest) in real property; and

(x) any Company Contract to which any Insider of Summer is a party.

(b) Each Company Contract was entered into at arms’ length and in the ordinary
course, is in full force and effect and is valid and binding upon and
enforceable against each of the parties thereto. True, correct and complete
copies of all Material Company Contracts (or written summaries in the case of
oral Material Company Contracts).

(c) Except as set forth in Schedule 2.19, neither Summer nor, to the best of
Company’s knowledge, any other party thereto is in breach of or in default
under, and no event has occurred which with notice or lapse of time or both
would become a breach of or default under, any Company Contract, and no party to
any Company Contract has given any written notice of any claim of any such
breach, default or event, which, individually or in the aggregate, are
reasonably likely to have a Material Adverse Effect on Summer. Each agreement,
contract or commitment to which Summer is a party or by which it is bound that
has not expired by its terms is in full force and effect.

2.20 Insurance. Schedule 2.20 sets forth Summer’s insurance policies and
fidelity bonds covering the assets, business, products, equipment, properties,
operations, employees, officers and directors (collectively, the “Insurance
Policies”) of Summer.

2.21 Governmental Actions/Filings. Except as set forth in Schedule 2.21, Summer
has been granted and holds, and has made, all Governmental Actions/Filings
(including, without limitation, the Governmental Actions/Filings required for
(i) emission or discharge of effluents and pollutants into the air and the water
and (ii) the manufacture and sale of all products manufactured and sold by it)
necessary to the conduct by Summer of its business (as presently conducted and
as presently proposed to be conducted) or used or held for use by Summer, and
true, complete and correct copies of which have heretofore been delivered to
Parent. Each such Governmental Action/Filing is in full force and effect and,
except as disclosed in Schedule 2.21 hereto, will not expire prior to
December 31, 2007, and to Summer’s knowledge, Summer is in compliance with all
of its obligations with respect thereto. To Summer’s knowledge, no event has
occurred and is continuing which requires or permits (or after notice or lapse
of time or both would require or permit) and consummation of the transactions
contemplated by this Agreement or any ancillary documents will not require or
permit (with or without notice or lapse of time, or both), any modification or
termination of any such Governmental Actions/Filings except such

 

23



--------------------------------------------------------------------------------

events which, either individually or in the aggregate, would not have a Material
Adverse Effect upon Summer. Except for (i) renewals in the ordinary course of
business or (ii) as set forth in Schedule 2.21, no Governmental Action/Filing is
necessary to be obtained, secured or made by Summer to enable it to continue to
conduct its businesses and operations and use its properties after the Closing
in a manner which is consistent with current practice.

For purposes of this Agreement, the term “Governmental Action/Filing” shall mean
any franchise, license, certificate of compliance, authorization, consent,
order, permit, approval, consent or other action of, or any filing, registration
or qualification with, any federal, state, municipal, foreign or other
governmental, administrative or judicial body, agency or authority.

2.22 Interested Party Transactions. Except as set forth in the Schedule 2.22
hereto, no employee, officer, director or stockholder of Summer or a member of
his or her immediate family is indebted to Summer, nor is Summer indebted (or
committed to make loans or extend or guarantee credit) to any of them, other
than (i) for payment of salary for services rendered, (ii) reimbursement for
reasonable expenses incurred on behalf of Summer, and (iii) for other employee
benefits made generally available to all employees. Except as set forth in
Schedule 2.22, to Summer’s knowledge, none of such individuals has any direct or
indirect ownership interest in any Person with whom Summer is affiliated or with
whom Summer has a contractual relationship, or in any Person that competes with
Summer, except that each employee, stockholder, officer or director of Company
and members of their respective immediate families may own less than 5% of the
outstanding stock in publicly traded companies that may compete with Company.
Except as set forth in Schedule 2.22, to the knowledge of Summer, no officer,
director or Stockholder or any member of their immediate families is, directly
or indirectly, interested in any Material Company Contract with Summer (other
than such contracts as relate to any such Person’s ownership of capital stock or
other securities of Summer or such Person’s employment with Summer).

2.23 Board Approval. The board of directors of each of the Companies (including
any required committee or subgroup thereof) has, as of the date of this
Agreement, duly approved this Agreement and the Transactions contemplated
hereby.

2.24 Stockholder Approval. The shares of Company Common Stock owned by the
Stockholders constitute, in the aggregate, all of the outstanding voting shares
of each of the Companies and the Stockholders’ execution of this Agreement
evidences their approval of the Transactions by the stockholders of each of the
Companies in accordance with the Applicable Corporate Laws.

2.25 Representations and Warranties Complete. The representations and warranties
of Summer included in this Agreement and any list, statement, document or
information set forth in, or attached to, any Schedule provided pursuant to this
Agreement or delivered hereunder, are true and complete in all material respects
and do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
contained therein not misleading, under the circumstance under which they were
made.

 

24



--------------------------------------------------------------------------------

2.26 Product Liability; Product Recalls. Summer has never been found liable in a
cause of action based on any product liability or related claims and has never
been a party to any action alleging same. Schedule 2.26 sets forth a detailed
description of each recall of any product of Summer since formation of any of
the Companies.

2.27 Survival of Representations and Warranties. The representations and
warranties of Summer set forth in this Agreement shall survive the Closing
through the Escrow Period.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARENT

Parent hereby represents and warrants to Summer (except as set forth in a
Schedule corresponding in number to the applicable Section of this Article III
(the “Parent Schedule”), provided that the disclosure of an item in one section
of the Schedules shall be deemed to modify both (i) the representation and
warranties contained in the section of this Agreement to which it corresponds in
number and (ii) any other representation and warranty of Parent in this
Agreement to the extent that is it reasonably apparent from a reading of such
disclosure item that it would also qualify or apply to such other representation
and warranty):

3.1 Organization and Qualification.

(a) Parent is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has the requisite corporate
power and authority to own, lease and operate its assets and properties and to
carry on its business as it is now being or currently planned by Parent to be
conducted. Parent is in possession of all Approvals necessary to own, lease and
operate the properties it purports to own, operate or lease and to carry on its
business as it is now being or currently planned by Parent to be conducted,
except where the failure to have such Approvals could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on
Parent. Complete and correct copies of the Charter Documents of Parent, as
amended and currently in effect, have been heretofore delivered to Summer.
Parent is not in violation of any of the provisions of the Parent’s Charter
Documents.

(b) Parent is duly qualified or licensed to do business as a foreign corporation
and is in good standing, in each jurisdiction where the character of the
properties owned, leased or operated by it or the nature of its activities makes
such qualification or licensing necessary, except for such failures to be so
duly qualified or licensed and in good standing that could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
Parent.

3.2 Subsidiaries.

(a) Except for the SII Merger Sub, which is a wholly-owned subsidiary of Parent,
Parent has no subsidiaries and does not own, directly or indirectly, any
ownership, equity, profits or voting interest in any Person or has any agreement
or commitment to purchase

 

25



--------------------------------------------------------------------------------

any such interest, and Parent has not agreed and is not obligated to make nor is
bound by any written, oral or other agreement, contract, subcontract, lease,
binding understanding, instrument, note, option, warranty, purchase order,
license, sublicense, insurance policy, benefit plan, commitment or undertaking
of any nature, as of the date hereof or as may hereafter be in effect under
which it may become obligated to make, any future investment in or capital
contribution to any other entity.

(b) The SII Merger Sub is a corporation duly incorporated, validly existing and
in good standing under the laws of its jurisdiction of formation and has the
requisite corporate power and authority to own, lease and operate its assets and
properties and to carry on its business as it is now being or currently planned
by Parent to be conducted. Complete and correct copies of the Charter Documents
of each SII Merger Sub, as amended and currently in effect, are annexed hereto
as Exhibits A and B. SII Merger Sub is not in violation of any of the provisions
of its Charter Documents.

(c) SII Merger Sub does not have any assets or properties of any kind, does not
now conduct and has never conducted any business, and has and will have at the
Closing no obligations or liabilities of any nature whatsoever except such
obligations and liabilities as are imposed under this Agreement.

3.3 Capitalization.

(a) As of the date of this Agreement, the authorized capital stock of Parent
consists of 35,000,000 shares of Parent Common Stock, par value $0.0001 per
share, and 1,000,000 shares of preferred stock, par value $0.0001 per share
(“Parent Preferred Stock”), of which 11,200,000 shares of Parent Common Stock
and no shares of Parent Preferred Stock are issued and outstanding, all of which
are validly issued, fully paid and nonassessable.

(b) Except as set forth in Schedule 3.3(b), (i) no shares of Parent Common Stock
or Parent Preferred Stock are reserved for issuance upon the exercise of
outstanding options to purchase Parent Common Stock or Parent Preferred Stock
granted to employees of Parent or other parties (“Parent Stock Options”) and
there are no outstanding Parent Stock Options; (ii) no shares of Parent Common
Stock or Parent Preferred Stock are reserved for issuance upon the exercise of
outstanding warrants to purchase Parent Common Stock or Parent Preferred Stock
(“Parent Warrants”) and there are no outstanding Parent Warrants; and (iii) no
shares of Parent Common Stock or Parent Preferred Stock are reserved for
issuance upon the conversion of the Parent Preferred Stock or any outstanding
convertible notes, debentures or securities (“Parent Convertible Securities”).
All shares of Parent Common Stock and Parent Preferred Stock subject to issuance
as aforesaid, upon issuance on the terms and conditions specified in the
instrument pursuant to which they are issuable, will be duly authorized, validly
issued, fully paid and nonassessable. All outstanding shares of Parent Common
Stock and all outstanding Parent Warrants have been issued and granted in
compliance with (x) all applicable securities laws and (in all material
respects) other applicable laws and regulations, and (y) all requirements set
forth in any applicable Parent Contracts (as defined in Section 3.19). Parent
has heretofore delivered to the Company true, complete and accurate copies of
the Parent Warrants, including any and all documents and agreements relating
thereto.

 

26



--------------------------------------------------------------------------------

(c) The shares of Parent Common Stock to be issued by Parent in connection with
the Transactions, upon issuance in accordance with the terms of this Agreement,
will be duly authorized and validly issued and such shares of Parent Common
Stock will be fully paid and nonassessable.

(d) Except as set forth in Schedule 3.3(d) or as contemplated by this Agreement
or the Parent SEC Reports (as defined in Section 3.7), there are no registration
rights, and there is no voting trust, proxy, rights plan, anti-takeover plan or
other agreements or understandings to which the Parent is a party or by which
the Parent is bound with respect to any equity security of any class of the
Parent.

3.4 Authority Relative to this Agreement. Parent and SII Merger Sub has full
corporate power and authority to: (i) execute, deliver and perform this
Agreement, and each ancillary document that Parent or SII Merger Sub has
executed or delivered or is to execute or deliver pursuant to this Agreement,
and (ii) carry out Parent’s and SII Merger Sub’s obligations hereunder and
thereunder and, to consummate the Transactions contemplated hereby (including
the Merger). The execution and delivery of this Agreement and the consummation
by Parent and SII Merger Sub of the Transactions contemplated hereby (including
the Merger) have been duly and validly authorized by all necessary corporate
action on the part of Parent and SII Merger Sub(including the approval by their
respective Boards of Directors), and no other corporate proceedings on the part
of Parent or SII Merger Sub are necessary to authorize this Agreement or to
consummate the Transactions contemplated hereby, other than the Parent
Stockholder Approval (as defined in Section 5.1(a)). This Agreement has been
duly and validly executed and delivered by Parent and SII Merger Sub and,
assuming the due authorization, execution and delivery thereof by the other
parties hereto, constitutes the legal and binding obligation of Parent and SII
Merger Sub, enforceable against Parent and SII Merger Sub in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization or
other similar laws affecting the enforcement of creditors’ rights generally and
by general principles of equity.

3.5 No Conflict; Required Filings and Consents.

(a) The execution and delivery of this Agreement by Parent and SII Merger Sub do
not, and the performance of this Agreement by Parent and SII Merger Sub shall
not: (i) conflict with or violate Parent’s or SII Merger Sub’s Charter
Documents, (ii) conflict with or violate any Legal Requirements, or (iii) result
in any breach of or constitute a default (or an event that with notice or lapse
of time or both would become a default) under, or materially impair Parent’s or
SII Merger Sub’s rights or alter the rights or obligations of any third party
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a lien on any of the properties or
assets of Parent pursuant to, any Parent Contracts, except, with respect to
clauses (ii) or (iii), for any such conflicts, violations, breaches, defaults or
other occurrences that would not, individually and in the aggregate, have a
Material Adverse Effect on Parent.

(b) The execution and delivery of this Agreement by Parent and SII Merger Sub do
not, and the performance of their respective obligations hereunder will not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental

 

27



--------------------------------------------------------------------------------

Entity, except (i) for applicable requirements, if any, of the Securities Act,
the Exchange Act, Blue Sky Laws, and the rules and regulations thereunder, and
appropriate documents with the relevant authorities of other jurisdictions in
which Parent or SII Merger Sub is qualified to do business and (ii) where the
failure to obtain such consents, approvals, authorizations or permits, or to
make such filings or notifications, would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on Parent, or prevent
consummation of the Transactions or otherwise prevent the parties hereto from
performing their obligations under this Agreement.

3.6 Compliance. Parent has complied with, is not in violation of, any Legal
Requirements with respect to the conduct of its business, or the ownership or
operation of its business, except for failures to comply or violations which,
individually or in the aggregate, have not had and are not reasonably likely to
have a Material Adverse Effect on Parent. The business and activities of Parent
have not been and are not being conducted in violation of any Legal
Requirements. Parent is not in default or violation of any term, condition or
provision of its Charter Documents. No written notice of non-compliance with any
Legal Requirements has been received by Parent.

3.7 SEC Filings; Financial Statements.

(a) Schedule 3.7(a) sets forth a correct and complete list of each report,
registration statement and definitive proxy statement filed by Parent with the
SEC (the “Parent SEC Reports”), all of which have been made available to Summer
and the Stockholders, and which are all the forms, reports and documents
required to be filed by Parent with the SEC prior to the date of this Agreement.
As of their respective dates the Parent SEC Reports: (i) were prepared in
accordance and complied in all respects with the requirements of the Securities
Act or the Exchange Act, as the case may be, and the rules and regulations of
the SEC thereunder applicable to such Parent SEC Reports, with all such Parent
SEC Reports having been filed on a timely basis, and (ii) did not at the time
they were filed (and if amended or superseded by a filing prior to the date of
this Agreement then on the date of such filing and as so amended or superseded)
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Except to the extent set forth in the preceding sentence, Parent
makes no representation or warranty whatsoever concerning the Parent SEC Reports
as of any time other than the time they were filed.

(b) Except as set forth on Schedule 3.7(b) hereto, each set of financial
statements (including, in each case, any related notes thereto) contained in
Parent SEC Reports, including each Parent SEC Report filed after the date hereof
until the Closing, complied or will comply as to form in all material respects
with the published rules and regulations of the SEC with respect thereto, was or
will be prepared in accordance with U.S. GAAP applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes thereto
or, in the case of unaudited statements, do not contain footnotes as permitted
by Form 10-QSB of the Exchange Act) and each fairly presents or will fairly
present in all material respects the financial position of Parent at the
respective dates thereof and the results of its operations and cash flows for
the periods indicated, except that the unaudited interim financial statements
were, are or will be subject to normal adjustments which were not or are not
expected to have a Material Adverse Effect on Parent taken as a whole.

 

28



--------------------------------------------------------------------------------

3.8 No Undisclosed Liabilities. Except as set forth on Schedule 3.7(b) hereto,
Parent has no liabilities (absolute, accrued, contingent or otherwise) of a
nature required to be disclosed on a balance sheet or in the related notes to
the financial statements included in Parent SEC Reports which are, individually
or in the aggregate, material to the business, results of operations or
financial condition of Parent, except (i) liabilities provided for in or
otherwise disclosed in Parent SEC Reports filed prior to the date hereof, and
(ii) liabilities incurred since March 31, 2006 in the ordinary course of
business, none of which would have a Material Adverse Effect on Parent.

3.9 Absence of Certain Changes or Events. Except as set forth in Schedule 3.9,
and except as contemplated by this Agreement, since March 31, 2006, there has
not been: (i) any Material Adverse Effect on Parent, (ii) any declaration,
setting aside or payment of any dividend on, or other distribution (whether in
cash, stock or property) in respect of, any of Parent’s capital stock, or any
purchase, redemption or other acquisition by Parent of any of Parent’s capital
stock or any other securities of Parent or any options, warrants, calls or
rights to acquire any such shares or other securities, (iii) any split,
combination or reclassification of any of Parent’s capital stock, (iv) any
granting by Parent of any increase in compensation or fringe benefits, except
for normal increases of cash compensation in the ordinary course of business
consistent with past practice, or any payment by Parent of any bonus, except for
bonuses made in the ordinary course of business consistent with past practice,
or any granting by Parent of any increase in severance or termination pay or any
entry by Parent into any currently effective employment, severance, termination
or indemnification agreement or any agreement the benefits of which are
contingent or the terms of which are materially altered upon the occurrence of a
transaction involving Parent of the nature contemplated hereby, (v) entry by
Parent into any licensing or other agreement with regard to the acquisition or
disposition of any Intellectual Property other than licenses in the ordinary
course of business consistent with past practice or any amendment or consent
with respect to any licensing agreement filed or required to be filed by Parent
with respect to any Governmental Entity, (vi) any material change by Parent in
its accounting methods, principles or practices, except as required by
concurrent changes in U.S. GAAP, (vii) any change in the auditors of Parent,
(vii) any issuance of capital stock of Parent, or (viii) any revaluation by
Parent of any of its assets, including, without limitation, writing down the
value of capitalized inventory or writing off notes or accounts receivable or
any sale of assets of Parent other than in the ordinary course of business.

3.10 Litigation. Except as set forth on Schedule 3.10, there are no claims,
suits, actions or proceedings pending or to Parent’s knowledge, threatened
against Parent, before any court, governmental department, commission, agency,
instrumentality or authority, or any arbitrator.

3.11 Employee Benefit Plans. Except as may be contemplated by the Parent Plan
(as defined in Section 5.1(a)), Parent does not maintain, and has no liability
under, any Plan, and neither the execution and delivery of this Agreement nor
the consummation of the Transactions contemplated hereby will (i) result in any
payment (including severance, unemployment

 

29



--------------------------------------------------------------------------------

compensation, golden parachute, bonus or otherwise) becoming due to any
stockholder, director or employee of Parent, or (ii) result in the acceleration
of the time of payment or vesting of any such benefits.

3.12 Labor Matters. Parent is not a party to any collective bargaining agreement
or other labor union contract applicable to persons employed by Parent, nor does
Parent know of any activities or proceedings of any labor union to organize any
such employees.

3.13 Restrictions on Business Activities. Since its organization, Parent has not
conducted any business activities other than activities directed toward the
accomplishment of a business combination. Except as set forth in the Parent
Charter Documents, there is no agreement, commitment, judgment, injunction,
order or decree binding upon Parent or to which Parent is a party which has or
could reasonably be expected to have the effect of prohibiting or materially
impairing any business practice of Parent, any acquisition of property by Parent
or the conduct of business by Parent as currently conducted other than such
effects, individually or in the aggregate, which have not had and could not
reasonably be expected to have, a Material Adverse Effect on Parent.

3.14 Title to Property. Parent does not own or lease any real property or
personal property. Except as set forth in Schedule 3.14, there are no options or
other contracts under which Parent has a right or obligation to acquire or lease
any interest in real property or personal property.

3.15 Taxes. Except as set forth in Schedule 3.15 hereto:

(a) Parent has timely filed all Returns required to be filed by Parent with any
Tax authority prior to the date hereof, except such Returns which are not
material to Parent. All such Returns are true, correct and complete in all
material respects. Parent has paid all Taxes shown to be due on such Returns.

(b) All Taxes that Parent is required by law to withhold or collect have been
duly withheld or collected, and have been timely paid over to the proper
governmental authorities to the extent due and payable.

(c) Parent has not been delinquent in the payment of any material Tax that has
not been accrued for in Parent’s books and records of account for the period for
which such Tax relates nor is there any material Tax deficiency outstanding,
proposed or assessed against Parent, nor has Parent executed any unexpired
waiver of any statute of limitations on or extending the period for the
assessment or collection of any Tax. No audit or other examination of any Return
of Parent by any Tax authority is presently in progress, nor has Parent been
notified of any request for such an audit or other examination.

(d) No adjustment relating to any Returns filed by Parent has been proposed in
writing, formally or informally, by any Tax authority to Parent or any
representative thereof.

 

30



--------------------------------------------------------------------------------

(e) Parent has no liability for any material unpaid Taxes which have not been
accrued for or reserved on Parent’s balance sheets included in the audited
financial statements for the most recent fiscal year ended, whether asserted or
unasserted, contingent or otherwise, which is material to Parent, other than any
liability for unpaid Taxes that may have accrued since the end of the most
recent fiscal year in connection with the operation of the business of Parent in
the ordinary course of business, none of which is material to the business,
results of operations or financial condition of Parent.

(f) Parent has not taken any action and does not know of any fact, agreement,
plan or other circumstance that is reasonably likely to prevent the Transactions
from qualifying as plans of reorganization within the meaning of Section 368(a)
of the Code.

3.16 Environmental Matters. Except for such matters that, individually or in the
aggregate, are not reasonably likely to have a Material Adverse Effect:
(i) Parent has complied with all applicable Environmental Laws; (ii) Parent is
not subject to liability for any Hazardous Substance disposal or contamination
on any third party property; (iii) Parent has not been associated with any
release or threat of release of any Hazardous Substance; (iv) Parent has not
received any notice, demand, letter, claim or request for information alleging
that Parent may be in violation of or liable under any Environmental Law; and
(v) Parent is not subject to any orders, decrees, injunctions or other
arrangements with any Governmental Entity or subject to any indemnity or other
agreement with any third party relating to liability under any Environmental Law
or relating to Hazardous Substances.

3.17 Brokers. Except as set forth in Schedule 3.17, Parent has not incurred, nor
will it incur, directly or indirectly, any liability for brokerage or finders’
fees or agent’s commissions or any similar charges in connection with this
Agreement or any transaction contemplated hereby.

3.18 Intellectual Property. Parent does not own, license or otherwise have any
right, title or interest in any Intellectual Property or Registered Intellectual
Property.

3.19 Agreements, Contracts and Commitments.

(a) Except as set forth in the Schedule 3.19, there are no contracts,
agreements, leases, mortgages, indentures, notes, bonds, liens, license, permit,
franchise, purchase orders, sales orders or other understandings, commitments or
obligations (including without limitation outstanding offers or proposals) of
any kind, whether written or oral, to which Parent is a party or by or to which
any of the properties or assets of Parent may be bound, subject or affected,
which either (a) creates or imposes a liability greater than $25,000, or (b) may
not be cancelled by Parent on less than 30 days’ or less prior notice (“Parent
Contracts”). All Parent Contracts are listed in Schedule 3.19.

(b) Each Parent Contract was entered into at arms’ length and in the ordinary
course, is in full force and effect and is valid and binding upon and
enforceable against each of the parties thereto. True, correct and complete
copies of all Parent Contracts (or written summaries in the case of oral Parent
Contracts) and of all outstanding offers or proposals of Parent have been
heretofore delivered to Summer.

 

31



--------------------------------------------------------------------------------

(c) Neither Parent nor, to the knowledge of Parent, any other party thereto is
in breach of or in default under, and no event has occurred which with notice or
lapse of time or both would become a breach of or default under, any Parent
Contract, and no party to any Parent Contract has given any written notice of
any claim of any such breach, default or event, which, individually or in the
aggregate, are reasonably likely to have a Material Adverse Effect on Parent.
Each agreement, contract or commitment to which Parent is a party or by which it
is bound that has not expired by its terms is in full force and effect, except
where such failure to be in full force and effect is not reasonably likely to
have a Material Adverse Effect on Parent.

3.20 Insurance. Except for directors’ and officers’ liability insurance, Parent
does not maintain any Insurance Policies.

3.21 Interested Party Transactions. Except as set forth in the Parent SEC
Reports filed prior to the date of this Agreement, no employee, officer,
director or stockholder of Parent or a member of his or her immediate family is
indebted to Parent nor is Parent indebted (or committed to make loans or extend
or guarantee credit) to any of them, other than reimbursement for reasonable
expenses incurred on behalf of Parent. To Parent’s knowledge, none of such
individuals has any direct or indirect ownership interest in any Person with
whom Parent is affiliated or with whom Parent has a material contractual
relationship, or any Person that competes with Parent, except that each
employee, stockholder, officer or director of Parent and members of their
respective immediate families may own less than 5% of the outstanding stock in
publicly traded companies that may compete with Parent. To Parent’s knowledge,
no officer, director or stockholder or any member of their immediate families
is, directly or indirectly, interested in any material contract with Parent
(other than such contracts as relate to any such individual ownership of capital
stock or other securities of Parent).

3.22 Indebtedness. Parent has no indebtedness for borrowed money.

3.23 Over-the-Counter Bulletin Board Quotation. Parent Common Stock is quoted on
the Over-the-Counter Bulletin Board (“OTC BB”). There is no action or proceeding
pending or, to Parent’s knowledge, threatened against Parent by Nasdaq or NASD,
Inc. (“NASD”) with respect to any intention by such entities to prohibit or
terminate the quotation of Parent Common Stock on the OTC BB.

3.24 Board Approval. The Board of Directors of Parent (including any required
committee or subgroup of the Board of Directors of Parent) has, as of the date
of this Agreement, unanimously (i) declared the advisability of the Transactions
and approved this Agreement and the transactions contemplated hereby,
(ii) determined that the Transactions are in the best interests of the
stockholders of Parent, and (iii) determined that the fair market value of
Summer is equal to at least 80% of Parent’s net assets.

3.25 Trust Fund. As of the date hereof and at the Closing Date, Parent has and
will have no less than $49,168,000 invested in United States Government
securities in a trust account administered by Continental Stock Transfer and
Trust Company (the “Trust Fund”), less amounts payable to the Stockholders under
Section 1.5(a), other amounts contemplated under Section 5.22, if any, as Parent
is required to pay to stockholders who elect to have their shares converted to
cash in accordance with the provisions of Parent’s Charter Documents.

 

32



--------------------------------------------------------------------------------

3.26 Governmental Filings. Except as set forth in Schedule 3.26, Parent has been
granted and holds, and has made, all Governmental Actions/Filings necessary to
the conduct by Parent of its business (as presently conducted) or used or held
for use by Parent, and true, complete and correct copies of which have
heretofore been delivered to Summer. Each such Governmental Action/Filing is in
full force and effect and, except as disclosed in Schedule 3.26, will not expire
prior to December 31, 2006, and Parent is in compliance with all of its
obligations with respect thereto. No event has occurred and is continuing which
requires or permits, or after notice or lapse of time or both would require or
permit, and consummation of the transactions contemplated by this Agreement or
any ancillary documents will not require or permit (with or without notice or
lapse of time, or both), any modification or termination of any such
Governmental Actions/Filings except such events which, either individually or in
the aggregate, would not have a Material Adverse Effect upon Parent.

3.27 Representations and Warranties Complete. The representations and warranties
of Parent included in this Agreement and any list, statement, document or
information set forth in, or attached to, any Schedule provided pursuant to this
Agreement or delivered hereunder, are true and complete in all material respects
and do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
contained therein not misleading, under the circumstance under which they were
made.

3.28 Survival of Representations and Warranties. The representations and
warranties of Parent set forth in this Agreement shall survive until the
Closing.

ARTICLE IV

CONDUCT PRIOR TO THE EFFECTIVE TIME

4.1 Conduct of Business by Company and Parent. During the period from the date
of this Agreement and continuing until the earlier of the termination of this
Agreement pursuant to its terms or the Closing, each of the Companies, Parent
and SII Merger Sub shall, except to the extent that the other party shall
otherwise consent in writing, carry on its business in the usual, regular and
ordinary course consistent with past practices, in substantially the same manner
as heretofore conducted and in compliance with all applicable laws and
regulations (except where noncompliance would not have a Material Adverse
Effect), pay its debts and taxes when due subject to good faith disputes over
such debts or taxes, pay or perform other material obligations when due, and use
its commercially reasonable efforts consistent with past practices and policies
to (i) preserve substantially intact its present business organization,
(ii) keep available the services of its present officers and employees and
(iii) preserve its relationships with customers, suppliers, distributors,
licensors, licensees, and others with which it has significant business
dealings. In addition, except as required or permitted by the terms of this
Agreement, without the prior written consent of the other party, during the
period from the date of this Agreement and continuing until the earlier of the
termination of this Agreement pursuant to its terms or the Closing, each of the
Companies, Parent and SII Merger Sub shall not do any of the following:

(a) Waive any stock repurchase rights, accelerate, amend or (except as
specifically provided for herein) change the period of exercisability of options
or restricted stock, or reprice options granted under any employee, consultant,
director or other stock plans or authorize cash payments in exchange for any
options granted under any of such plans;

 

33



--------------------------------------------------------------------------------

(b) Grant any severance or termination pay to any officer except pursuant to
applicable law, written agreements outstanding, or policies existing on the date
hereof and as previously or concurrently disclosed in writing or made available
to the other party, or adopt any new severance plan, or amend or modify or alter
in any manner any severance plan, agreement or arrangement existing on the date
hereof;

(c) Transfer or license to any person or otherwise extend, amend or modify any
material rights to any Intellectual Property of Summer or Parent, as applicable,
or enter into grants to transfer or license to any person future patent rights,
other than in the ordinary course of business consistent with past practices
provided that in no event shall Summer or Parent license on an exclusive basis
or sell any Intellectual Property of Summer, or Parent as applicable;

(d) Declare, set aside or pay any dividends on or make any other distributions
(whether in cash, stock, equity securities or property) in respect of any
capital stock or split, combine or reclassify any capital stock or issue or
authorize the issuance of any other securities in respect of, in lieu of or in
substitution for any capital stock (other than distributions to Stockholders in
respect of income taxes with respect to SII’s income as set forth in
Section 1.12(h));

(e) Purchase, redeem or otherwise acquire, directly or indirectly, any shares of
capital stock of Summer and Parent, as applicable, including repurchases of
unvested shares at cost in connection with the termination of the relationship
with any employee or consultant pursuant to agreements in effect on the date
hereof;

(f) Issue, deliver, sell, authorize, pledge or otherwise encumber, or agree to
any of the foregoing with respect to, any shares of capital stock or any
securities convertible into or exchangeable for shares of capital stock, or
subscriptions, rights, warrants or options to acquire any shares of capital
stock or any securities convertible into or exchangeable for shares of capital
stock, or enter into other agreements or commitments of any character obligating
it to issue any such shares or convertible or exchangeable securities;

(g) Amend its Charter Documents, except as otherwise contemplated by this
Agreement;

(h) Acquire or agree to acquire by merging or consolidating with, or by
purchasing any equity interest in or a portion of the assets of, or by any other
manner, any business or any corporation, partnership, association or other
business organization or division thereof, or otherwise acquire or agree to
acquire any assets which are material, individually or in

 

34



--------------------------------------------------------------------------------

the aggregate, to the business of Parent or Summer as applicable, or (except for
licenses referred to in subsection (c) above) enter into any joint ventures,
strategic partnerships or alliances or other arrangements that provide for
exclusivity of territory or otherwise restrict such party’s ability to compete
or to offer or sell any products or services;

(i) Sell, lease, license, encumber or otherwise dispose of any properties or
assets, except (A) sales of inventory in the ordinary course of business
consistent with past practice, and (B) the sale, lease or disposition (other
than through licensing) of property or assets that are not material,
individually or in the aggregate, to the business of such party;

(j) Except for extensions and/or renewals of existing Indebtedness, incur any
indebtedness for borrowed money in excess of $25,000 in the aggregate or
guarantee any such indebtedness of another person, issue or sell any debt
securities or options, warrants, calls or other rights to acquire any debt
securities of Parent or Summer, as applicable, enter into any “keep well” or
other agreement to maintain any financial statement condition or enter into any
arrangement having the economic effect of any of the foregoing;

(k) Adopt or amend any employee benefit plan, policy or arrangement, any
employee stock purchase or employee stock option plan, or enter into any
employment contract or collective bargaining agreement (other than offer letters
and letter agreements entered into (i) in connection with the so called soft
goods division employees or (ii) in the ordinary course of business with
employees who are terminable “at will”), pay any special bonus or special
remuneration to any director or employee, or increase the salaries or wage rates
or fringe benefits (including rights to severance or indemnification) of its
directors, officers, employees or consultants, except in the ordinary course of
business;

(l) Pay, discharge, settle or satisfy any claims, liabilities or obligations
(absolute, accrued, asserted or unasserted, contingent or otherwise), or
litigation (whether or not commenced prior to the date of this Agreement) other
than the payment, discharge, settlement or satisfaction in the ordinary course
of business or in accordance with their terms, or liabilities recognized or
disclosed in the Stub Financial Statements or in the most recent financial
statements included in the Parent SEC Reports filed prior to the date of this
Agreement, as applicable, or incurred since the date of such financial
statements, or waive the benefits of, agree to modify in any manner, terminate,
release any person from or knowingly fail to enforce any confidentiality or
similar agreement to which Summer is a party or of which Summer is a beneficiary
or to which Parent is a party or of which Parent is a beneficiary, as
applicable;

(m) Except in the ordinary course of business modify, amend or terminate any
Company Contract or Parent Contract, as applicable, or waive, delay the exercise
of, release or assign any material rights or claims thereunder;

(n) Except as required by applicable U.S., U.K. or Hong Kong GAAP, revalue any
of its assets or make any change in accounting methods, principles or practices;

 

35



--------------------------------------------------------------------------------

(o) Except in the ordinary course of business incur or enter into any agreement,
contract or commitment requiring such party to pay in excess of $250,000 in any
12 month period;

(p) Engage in any action that could reasonably be expected to cause the
Transactions to fail to qualify as “plans of reorganization” under
Section 368(a) of the Code;

(q) Settle any litigation to which an Insider is a party or where the
consideration given by Summer is other than monetary;

(r) Make or rescind any Tax elections that, individually or in the aggregate,
could be reasonably likely to adversely affect in any material respect the Tax
liability or Tax attributes of such party, settle or compromise any material
income tax liability or, except as required by applicable law, materially change
any method of accounting for Tax purposes or prepare or file any Return in a
manner inconsistent with past practice;

(s) Form, establish or acquire any subsidiary except as contemplated by this
Agreement;

(t) Permit any Person to exercise any of its discretionary rights under any Plan
to provide for the automatic acceleration of any outstanding options, the
termination of any outstanding repurchase rights or the termination of any
cancellation rights issued pursuant to such plans;

(u) Make capital expenditures except in accordance with prudent business and
operational practices;

(v) Make or omit to take any action which would be reasonably anticipated to
have a Material Adverse Effect;

(w) Enter into any transaction with or distribute or advance any assets or
property to any of its officers, directors, partners, stockholders or other
affiliates other than the payment of salary and benefits in the ordinary course
of business; or

(x) Agree in writing or otherwise agree, commit or resolve to take any of the
actions described in Section 4.1 (a) through (w) above.

ARTICLE V

ADDITIONAL AGREEMENTS

5.1 Audited Financials; Proxy Statement; Special Meeting.

(a) As soon as practicable after the date hereof, Summer shall deliver to Parent
complete financial statements (including, but not limited to, statements or
operations,

 

36



--------------------------------------------------------------------------------

statements of cash flows and balance sheets and notes thereto) for the year
ended December 31, 2005 as audited by GGK (“Audited Financials”) and June 30,
2006 as reviewed by GGK (“Reviewed Stub Financials”). As soon as is reasonably
practicable after receipt by Parent from Summer of all financial (including the
Audited Financials and Reviewed Stub Financials and PCOAB-firm audited 2004 and
2003 financials for Summer (“PCOAB-firm Audited 2004 and 2003 Financials”) if
required for the proxy materials discussed below) and other information relating
to Summer as Parent may reasonably request for its preparation, Parent shall
prepare and file with the SEC under the Exchange Act, and with all other
applicable regulatory bodies, proxy materials for the purpose of soliciting
proxies from holders of Parent Common Stock to vote in favor of: (i) the
adoption of this Agreement and the approval of the Transactions (“Parent
Stockholder Approval”); (ii) the change of the name of Parent to a name mutually
selected by Parent and Summer (the “Name Change Amendment”); (iii) an increase
in the number of authorized shares of Parent Common Stock to 100 million shares
(the “Capitalization Amendment”); (iv) an amendment to remove the preamble and
Sections A through D, inclusive, of Article Sixth from Parent’s Certificate of
Incorporation from and after the Closing and to redesignate and restate Section
E as Article Sixth and to otherwise ensure that the provisions contemplated by
the Voting Agreement are permitted; and (v) the adoption of a Performance Equity
Plan in the form attached hereto as Exhibit E (the “Parent Plan”), at a meeting
of holders of Parent Common Stock to be called and held for such purpose (the
“Special Meeting”). The Parent Plan shall provide that an aggregate of
1.6 million shares of Parent Common Stock shall be reserved for issuance
pursuant to the Parent Plan. Such proxy materials shall be in the form of a
proxy statement to be used for the purpose of soliciting such proxies from
holders of Parent Common Stock (the “Proxy Statement”). Summer shall furnish to
Parent on a timely basis all information concerning Summer (or any of the
Companies or Subsidiaries) as Parent may reasonably request in connection with
the preparation of the Proxy Statement; provided, however, that under no
circumstances shall Summer’s response be deemed untimely, if Summer provides the
requested information within 10 days after being notified of the same. Summer
and its counsel shall be given an opportunity to review, comment on and approve
(which such approval shall not be unreasonably withheld) the Proxy Statement
prior to its filing with the SEC. Parent, with the assistance of Summer, shall
promptly respond to any SEC comments on the Proxy Statement and shall otherwise
use best commercial efforts to cause the Proxy Statement to be approved for
issuance by the SEC as promptly as practicable. Parent shall also take any and
all such actions to satisfy the requirements of the Securities Act and the
Exchange Act. Prior to the Closing Date, Parent shall use its best commercial
efforts to cause the shares of Parent Common Stock to be issued pursuant to the
Transactions to be registered or qualified under all applicable Blue Sky Laws of
each of the states and territories of the United States in which it is believed,
based on information furnished by Summer, holders of the Company Common Stock
reside and to take any other such actions that may be necessary to enable the
Parent Common Stock to be issued pursuant to the Transactions in each such
jurisdiction.

(b) As soon as practicable following its approval by the Commission, Parent
shall distribute the Proxy Statement to the holders of Parent Common Stock and,
pursuant thereto, shall call the Special Meeting in accordance with the Delaware
General Corporation Law (“DGCL”) and, subject to the other provisions of this
Agreement, solicit proxies from such holders to vote in favor of the adoption of
this Agreement and the approval of the Transactions and the other matters
presented to the stockholders of Parent for approval or adoption at the Special
Meeting, including, without limitation, the matters described Section 5.1(a).

 

37



--------------------------------------------------------------------------------

(c) Parent shall comply with all applicable provisions of and rules under the
Exchange Act and all applicable provisions of the DGCL in the preparation,
filing and distribution of the Proxy Statement, the solicitation of proxies
thereunder, and the calling and holding of the Special Meeting. Without limiting
the foregoing, Parent shall ensure that the Proxy Statement does not, as of the
date on which it is distributed to the holders of Parent Common Stock, and as of
the date of the Special Meeting, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made,
in light of the circumstances under which they were made, not misleading
(provided that Parent shall not be responsible for the accuracy or completeness
of any information relating to Summer or any other information furnished by
Summer for inclusion in the Proxy Statement). Summer represents and warrants
that the information relating to Summer (and each of the Companies and
Subsidiaries) supplied by Summer for inclusion in the Proxy Statement will not
as of date of its distribution to the holders of Parent Common Stock (or any
amendment or supplement thereto) or at the time of the Special Meeting contain
any statement which, at such time and in light of the circumstances under which
it is made, is false or misleading with respect to any material fact, or omits
to state any material fact required to be stated therein or necessary in order
to make the statement therein not false or misleading.

(d) Parent, acting through its board of directors, shall include in the Proxy
Statement the recommendation of its board of directors that the holders of
Parent Common Stock vote in favor of the adoption of this Agreement and the
approval of the Transactions, and shall otherwise use best commercial efforts to
obtain the Parent Stockholder Approval.

5.2 Directors and Officers of Parent, SII Merger Surviving Corporation, SIE and
SIA after the Transactions. Parent, SII Merger Sub and the Companies shall take
all necessary actions so that the persons listed in Schedule 5.2 are elected to
the positions of officers and directors of Parent and SII Merger Surviving
Corporation, as set forth therein, to serve in such positions effective
immediately after the Closing. The Stockholders, officers and directors of the
Companies and those stockholders of Parent stated to be parties thereto shall
enter into a Voting Agreement in the form of Exhibit F hereto concurrently with
the execution of this Agreement.

5.3 Other Actions.

(a) At least five (5) days prior to Closing, Parent shall prepare a draft Form
8-K announcing the Closing, together with, or incorporating by reference, the
financial statements prepared by Summer and its accountant, and such other
information that may be required to be disclosed with respect to the
Transactions in any report or form to be filed with the SEC (“Transaction Form
8-K”), which shall be in a form reasonably acceptable to Summer and in a format
acceptable for EDGAR filing. Prior to Closing, Parent and Summer shall prepare
the press release announcing the consummation of the Transactions hereunder
(“Press Release”). Concurrently with the Closing, Parent shall file the
Transaction Form 8-K with the SEC and distribute the Press Release.

 

38



--------------------------------------------------------------------------------

(b) Summer and Parent shall further cooperate with each other and use their
respective best commercial efforts to take or cause to be taken all actions, and
do or cause to be done all things, necessary, proper or advisable on its part
under this Agreement and applicable laws to consummate the Transactions and the
other transactions contemplated hereby as soon as practicable, including
preparing and filing as soon as practicable all documentation to effect all
necessary notices, reports and other filings and to obtain as soon as
practicable all consents, registrations, approvals, permits and authorizations
necessary or advisable to be obtained from any third party (including the
respective independent accountants of Summer and Parent) and/or any Governmental
Entity, including as required under the laws of the UK and Hong Kong, in order
to consummate the Transactions or any of the other transactions contemplated
hereby. This obligation shall include, on the part of Parent, sending a
termination letter to Continental in substantially the form of Exhibit A
attached to the Investment Management Trust Agreement by and between Parent and
Continental dated as of April 21, 2005 Subject to applicable laws relating to
the exchange of information and the preservation of any applicable
attorney-client privilege, work-product doctrine, self-audit privilege or other
similar privilege, each of Summer and Parent shall have the right to review and
comment on in advance, and to the extent practicable each will consult the other
on, all the information relating to such party, that appear in any filing made
with, or written materials submitted to, any third party and/or any Governmental
Entity in connection with the Transactions and the other transactions
contemplated hereby. In exercising the foregoing right, each of Summer and
Parent shall act reasonably and as promptly as practicable.

5.4 Required Information. In connection with the preparation of the Transaction
Form 8-K and Press Release, and for such other reasonable purposes, Summer and
Parent each shall, upon request by the other, furnish the other with all
information concerning themselves, their respective directors, officers and
stockholders (including the directors of Parent and Summer to be elected
effective as of the Closing pursuant to Section 5.2 hereof) and such other
matters as may be reasonably necessary or advisable in connection with the
Transactions, or any other statement, filing, notice or application made by or
on behalf of Summer and Parent to any third party and/or any Governmental Entity
in connection with the Transactions and the other transactions contemplated
hereby. Each party warrants and represents to the other party that all such
information shall be true and correct in all material respects and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading.

5.5 Confidentiality Access to Information.

(a) Confidentiality. Any confidentiality agreement previously executed by the
parties shall be superseded in its entirety by the provisions of this Agreement.
Each party agrees to maintain in confidence any non-public information received
from the other party, and to use such non-public information only for purposes
of consummating the transactions contemplated by this Agreement. Such
confidentiality obligations will not apply to (i) information which was known to
the one party or their respective agents prior to receipt from the other party;
(ii) information which is or becomes generally known; (iii) information acquired
by a party or their respective agents from a third party who was not bound to an
obligation of

 

39



--------------------------------------------------------------------------------

confidentiality; and (iv) disclosure required by law. In the event this
Agreement is terminated as provided in Article VIII hereof, each party (i) will
return or cause to be returned to the other all documents and other material
obtained from the other in connection with the Transactions contemplated hereby,
and (ii) will use its commercially reasonable efforts to delete from its
computer systems all documents and other material obtained from the other in
connection with the Transactions contemplated hereby.

(b) Access to Information.

(i) Summer will afford Parent and its financial advisors, accountants, counsel
and other representatives reasonable access during normal business hours, upon
reasonable notice, to the properties, books, records and personnel of Summer
during the period prior to the Closing to obtain all information concerning the
business, including the status of product development efforts, properties,
results of operations and personnel of Summer, as Parent may reasonably request.

(ii) Parent will afford Summer and its financial advisors, underwriters,
accountants, counsel and other representatives reasonable access during normal
business hours, upon reasonable notice, to the properties, books, records and
personnel of Parent during the period prior to the Closing to obtain all
information concerning the business, including the status of business or product
development efforts, properties, results of operations and personnel of Parent,
as Summer may reasonably request.

(iii) Notwithstanding anything to the contrary contained herein, each party
hereby agrees that, by proceeding with the Closing, he or it shall be
conclusively deemed to have waived for all purposes hereunder any inaccuracy of
representation or breach of warranty by another party that is actually known by
him or it prior to the execution of this Agreement.

5.6 Public Disclosure. From the date of this Agreement until Closing or
termination, the parties shall cooperate in good faith to jointly prepare all
press releases and public announcements pertaining to this Agreement and the
Transactions governed by it, and no party shall issue or otherwise make any
public announcement or communication pertaining to this Agreement or the
Transactions without the prior consent of Parent (in the case of Summer and the
Stockholders) or Summer (in the case of Parent), except as required by any legal
requirement or by the rules and regulations of, or pursuant to any agreement of
a stock exchange or trading system. Each party will not unreasonably withhold
approval from the others with respect to any press release or public
announcement. If any party determines with the advice of counsel that it is
required to make this Agreement and the terms of the transaction public or
otherwise issue a press release or make public disclosure with respect thereto,
it shall, at a reasonable time before making any public disclosure, consult with
the other party regarding such disclosure, seek such confidential treatment for
such terms or portions of this Agreement or the transaction as may be reasonably
requested by the other party and disclose only such information as is legally
compelled to be disclosed. This provision will not apply to communications by
any party to its counsel, accountants and other professional advisors. In
accordance with the foregoing, Parent will prepare and file a Current Report on
Form 8-K pursuant to the Exchange Act to report the execution of this Agreement.
Summer and its counsel shall be given reasonable time to review,

 

40



--------------------------------------------------------------------------------

comment on and approve (which such approval shall not be unreasonably withheld)
the Current Report prior to its filing with the SEC. Any language included in
such Current Report may be used by Parent in other filings made by it with the
SEC and in other documents distributed by Parent in connection with the
transactions contemplated by this Agreement without further review or consent of
Summer.

5.7 Best Commercial Efforts. Upon the terms and subject to the conditions set
forth in this Agreement, each of the parties agrees to use its best commercial
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other parties in doing, all things
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner practicable, the Transactions and the other transactions
contemplated by this Agreement, including using commercially reasonable efforts
to accomplish the following: (i) the taking of all reasonable acts necessary to
cause the conditions precedent set forth in Article VI to be satisfied, (ii) the
obtaining of all necessary actions, waivers, consents, approvals, orders and
authorizations from Governmental Entities and the making of all necessary
registrations, declarations and filings (including registrations, declarations
and filings with Governmental Entities, if any) and the taking of all reasonable
steps as may be necessary to avoid any suit, claim, action, investigation or
proceeding by any Governmental Entity, (iii) the obtaining of all consents,
approvals or waivers from third parties required as a result of the transactions
contemplated in this Agreement, including without limitation the consents
referred to in Schedule 2.5(b) of Summer Disclosure Schedule, (iv) the defending
of any suits, claims, actions, investigations or proceedings, whether judicial
or administrative, challenging this Agreement or the consummation of the
transactions contemplated hereby, including seeking to have any stay or
temporary restraining order entered by any court or other Governmental Entity
vacated or reversed and (v) the execution or delivery of any additional
instruments reasonably necessary to consummate the transactions contemplated by,
and to fully carry out the purposes of, this Agreement. In connection with and
without limiting the foregoing, Parent and its board of directors and Summer and
its board of directors shall, if any state takeover statute or similar statute
or regulation is or becomes applicable to the Transactions, this Agreement or
any of the transactions contemplated by this Agreement, use its commercially
reasonable efforts to enable the Transactions and the other transactions
contemplated by this Agreement to be consummated as promptly as practicable on
the terms contemplated by this Agreement. Notwithstanding anything herein to the
contrary, nothing in this Agreement shall be deemed to require Parent or Summer
to agree to any divestiture by itself or any of its affiliates of shares of
capital stock or of any business, assets or property, or the imposition of any
material limitation on the ability of any of them to conduct their business or
to own or exercise control of such assets, properties and stock.

5.8 Treatment as a Reorganization. Neither Parent nor Summer nor Stockholders
shall take any action prior to or following the Transactions that could
reasonably be expected to cause the Transactions to fail to qualify as “plans of
reorganization” within the meaning of Section 368(a) of the Code.

5.9 No Parent Common Stock Transactions. Each officer, director and Stockholder
of Summer shall agree that it shall not, prior to April 21, 2008, sell, transfer
or otherwise dispose of an interest in any of the shares of Parent Common Stock
it receives as a result of the

 

41



--------------------------------------------------------------------------------

Transactions other than as permitted pursuant to the Lock-Up Agreement in the
form of Exhibit G hereto executed by such Person concurrently with the execution
of this Agreement. The Parent hereby covenants and agrees not to terminate or
amend any of the terms of that certain Stock Escrow Agreement dated as of
April 21, 2005 by and among the Parent and the other parties named therein.

5.10 Certain Claims.

(a) As additional consideration for the issuance of Parent Common Stock pursuant
to this Agreement, each of the Stockholders hereby releases and forever
discharges, effective as of the Closing Date, Summer and its directors,
officers, employees and agents, from any and all rights, claims, demands,
judgments, obligations, liabilities and damages, whether accrued or unaccrued,
asserted or unasserted, and whether known or unknown arising out of or resulting
from such Stockholder’s (i) status as a holder of an equity interest in Summer;
and (ii) employment, service, consulting or other similar agreement entered into
with Summer prior to Closing to the extent that the basis for claims under any
such agreement that survives the Closing arise prior to the Closing, provided,
however, the foregoing shall not release any obligations of Parent set forth in
this Agreement or any other documents executed in connection with the
transactions contemplated hereby.

(b) As additional consideration for the Stockholders to enter into this
Agreement, the Company hereby releases and forever discharges, effective as of
the Closing Date, each of the Stockholders from any and all rights, claims,
demands, judgments, obligations, liabilities and damages, whether accrued or
unaccrued, asserted or unasserted, and whether known or unknown arising out of
or resulting from such Stockholder’s employment, service, consulting or other
similar agreement entered into with the Company prior to Closing to the extent
that the basis for claims under any such agreement that survives the Closing
arise prior to the Closing. Notwithstanding the foregoing, no Stockholder shall
be released from any obligation for borrowed money owed by him or her to the
Company.

5.11 No Securities Transactions. Neither Summer nor any Stockholder or any of
their affiliates, directly or indirectly, shall engage in any transactions
involving the securities of Parent prior to the time of the making of a public
announcement of the transactions contemplated by this Agreement. Summer shall
use its commercially reasonable efforts to require each of its officers,
directors, employees, agents and representatives to comply with the foregoing
requirement.

5.12 No Claim Against Trust Fund. Summer and the Stockholders acknowledge that,
if the transactions contemplated by this Agreement are not consummated, Parent
will be obligated, under certain circumstances, to return to its stockholders
the amounts being held in the Trust Fund. Summer and each of the Stockholders
hereby waive all rights against Parent to collect from the Trust Fund any moneys
that may be owed to them by Parent for any reason whatsoever, including but not
limited to a breach of this Agreement by Parent or any negotiations, agreements
or understandings with Parent, and will not seek recourse against the Trust Fund
for any reason whatsoever. The foregoing waiver shall not apply if both
(a) Parent wrongfully fails or refuses to consummate the transactions
contemplated by this Agreement or Summer terminates this Agreement pursuant to
Section 8.1(d), and (b) Parent consummates a merger or other business
combination with another entity.

 

42



--------------------------------------------------------------------------------

5.13 Disclosure of Certain Matters. Each of Parent and Summer will provide the
other with prompt written notice of any event, development or condition that
(a) would cause any of such party’s representations and warranties to become
untrue or misleading or which may affect its ability to consummate the
Transactions contemplated by this Agreement, (b) had it existed or been known on
the date hereof would have been required to be disclosed under this Agreement,
(c) gives such party any reason to believe that any of the conditions set forth
in Article VI will not be satisfied, (d) is of a nature that is or may be
materially adverse to the operations, prospects or condition (financial or
otherwise) of Summer, or (e) would require any amendment or supplement to the
Proxy Statement/Prospectus. The parties shall have the obligation to supplement
or amend Summer Schedules and Parent Schedules (the “Disclosure Schedules”)
being delivered concurrently with the execution of this Agreement and annexed
hereto with respect to any matter hereafter arising or discovered which, if
existing or known at the date of this Agreement, would have been required to be
set forth or described in the Disclosure Schedules. The obligations of the
parties to amend or supplement the Disclosure Schedules being delivered herewith
shall terminate on the Closing Date. Notwithstanding any such amendment or
supplementation, for purposes of Sections 6.2(a), 6.3(a), 7.1(a)(i), 8.1(d) and
8.1(e), the representations and warranties of the parties shall be made with
reference to the Disclosure Schedules as they exist at the time of execution of
this Agreement, subject to such anticipated changes as are set forth in Schedule
4.1 or otherwise expressly contemplated by this Agreement or which are set forth
in the Disclosure Schedules as they exist on the date of this Agreement.

5.14 Nasdaq Listing. Parent shall use its best commercial efforts to obtain the
listing for trading on Nasdaq of the Parent Common Stock, the Units issued in
Parent’s initial public offering and the class of warrants included in such
Units. If such listing is not obtained by the Closing, the parties shall
continue to use their best commercial efforts after the Closing to obtain such
listing. Summer will use its best commercially efforts to provide Parent with
information regarding Summer required in connection therewith.

5.15 Summer Actions. Summer shall use its commercially reasonable efforts to
take such actions as are necessary to fulfill its obligations under this
Agreement and to enable Parent and SII Merger Sub to fulfill their obligations
hereunder.

5.16 Termination of Stockholder Guarantees. As soon as practicable after the
date hereof and prior to the Closing Date, the Parties shall use commercially
reasonable efforts to negotiate with the creditors of each of the Companies and
take commercially reasonable action to obtain the agreement of each such
creditor to terminate any and all personal guarantees by the Stockholders of any
of the Companies’ indebtedness to such creditors, including supplying the
guarantee of Parent in lieu of such personal guarantees, such terminations to be
conditioned upon consummation of the Transactions and to be effective at the
Closing Date (the “Stockholder Guarantee Terminations”).

 

43



--------------------------------------------------------------------------------

5.17 Company Contract Consents. As soon as practicable after the date hereof and
prior to the Closing Date, the Companies and the Stockholders shall use
commercially reasonable efforts to negotiate with each party to each of the
Material Company Contracts and take commercially reasonable action to obtain the
consent of each such party to the assignment of each Company Contract to the
Parent or SII Merger Sub, as appropriate, in each case without change to the
term or provisions of such Company Contract and without the payment of any
consideration (the “Company Contract Consents”). Each Company Contract Consent
shall be conditioned upon the consummation of the Transactions and shall be
effective as of the Closing Date.

5.18 Stockholder Obligations. The Stockholders shall repay to the Company, on or
before the Closing, all direct and indirect indebtedness and obligations owed by
them to the Company, including the indebtedness and other obligations described
in Schedule 2.22 and all other amounts owed by them to the Company.

5.19 Charter Protections; Directors’ and Officers’ Liability Insurance.

(a) All rights to indemnification for acts or omissions occurring through the
Closing Date now existing in favor of the current directors and officers of
Parent or Summer as provided in the Charter Documents of Parent or Summer,
respectively or in any indemnification agreements shall survive the Transactions
and shall continue in full force and effect in accordance with their terms.

(b) For a period of six (6) years after the Closing Date, each of the Parent and
the Surviving Corporations shall cause to be maintained in effect the current
policies of directors’ and officers’ liability insurance maintained by Parent
and Summer, respectively (or policies of at least the same coverage and amounts
containing terms and conditions which are no less advantageous) with respect to
claims arising from facts and events that occurred prior to the Closing Date.

(c) If Parent or any of its successors or assigns (i) consolidates with or
merges into any other Person and shall not be the continuing or surviving entity
of such consolidation or merger, or (ii) transfers or conveys all or
substantially all of its properties and assets to any Person, then, in each such
case, to the extent necessary, proper provision shall be made so that the
successors and assigns of Parent assume the obligations set forth in this
Section 5.19.

(d) The provisions of this Section 5.19 are intended to be for the benefit of,
and shall be enforceable by, each Person who will have been a director or
officer of Parent or Summer for all periods ending on or before the Closing Date
and may not be changed without the consent of Committee referred to in
Section 1.14(a).

5.20 Faith Realty Contribution. Summer and Jason Macari and Steven Gibree, as
owners of Faith Realty, LLC, shall use their best commercial efforts to
negotiate and execute all agreements and consents (such agreements and consents
to be effective as of the Closing) required to affect the contribution of all
the assets, properties, liabilities and obligations of Faith Realty, LLC to SII
(the “Faith Realty Contribution”) and to consummate the Faith Realty
Contribution without payment of any consideration by Summer (other than SII’s
assumption of any mortgage or construction indebtedness related thereto).

 

44



--------------------------------------------------------------------------------

5.21 Parent Borrowings. Through the Closing, Parent shall be allowed to borrow
funds from its directors, officers and/or stockholders to meet its reasonable
capital requirements, with any such loans to be made only as reasonably required
by the operation of Parent in due course on a non-interest bearing basis and
repayable at Closing. The proceeds of such loans shall not be used for the
payment of salaries, bonuses or other compensation to any of Parent’s directors,
officers or stockholders.

5.22 Trust Fund Disbursement. Parent shall cause the Trust Fund, which shall
contain no less than the amount referred to in Section 3.25, dispersed to Parent
immediately upon the Closing with not less than $49,168,000 (less any amounts
Parent is required to pay the Stockholders under Section 1.5(a), all amounts
payable at closing, including those described below in this Section 5.22, and
amounts payable to stockholders who elect to have their shares converted to cash
in accordance with the provisions of Parent’s Charter documents) being made
available to the Companies for working capital. All liabilities of Parent due
and owing or incurred at or prior to the Effective Time, including all tax
liabilities (“Parent Effective Time Liabilities”), shall be paid as and when
due, including the payment at Closing of professional fees related to these
transactions, and adequate reserves shall be made against amounts distributed
from the Trust Fund therefor.

5.23 Cashless Exercise of Warrants. The parties hereto agree that, in connection
with any redemption of Parent’s outstanding warrants, Parent shall offer holders
thereof the opportunity to exercise such warrants on a cashless basis.

ARTICLE VI

CONDITIONS TO THE TRANSACTION

6.1 Conditions to Obligations of Each Party to Effect the Transactions. The
respective obligations of each party to this Agreement to effect the
Transactions shall be subject to the satisfaction at or prior to the Closing
Date of the following conditions:

(a) No Order. No Governmental Entity shall have enacted, issued, promulgated,
enforced or entered any statute, rule, regulation, executive order, decree,
injunction or other order (whether temporary, preliminary or permanent) which is
in effect and which has the effect of making the Transactions illegal or
otherwise prohibiting consummation of the Transactions, substantially on the
terms contemplated by this Agreement.

(b) Stockholder Approval. The Parent Stockholder Approval, the Name Change
Amendment and the Capitalization Amendment shall have been duly approved and
adopted by the stockholders of Parent by the requisite vote under the laws of
the State of Delaware and the Parent Charter Documents and an executed copy of
an amendment to Parent’s Certificate of Incorporation reflecting the Name Change
Amendment and the Capitalization Amendment shall have been filed with the
Delaware Secretary of State to be effective as of the Closing.

 

45



--------------------------------------------------------------------------------

(c) Parent Common Stock. Holders of twenty percent (20%) or more of the shares
of Parent Common Stock issued in Parent’s initial public offering of securities
and outstanding immediately before the Closing shall not have exercised their
rights to convert their shares into a pro rata share of the Trust Fund in
accordance with Parent’s Charter Documents.

(d) Stock Quotation or Listing. The Parent Common Stock at the Closing will be
quoted on the OTC BB or listed for trading on Nasdaq, if the application for
such listing is approved, and there will be no action or proceeding pending or
threatened against Parent by the NASD to prohibit or terminate the quotation of
Parent Common Stock on the OTC BB or the trading thereof on Nasdaq.

6.2 Additional Conditions to Obligations of Summer. The obligations of Summer to
consummate and effect the Transactions shall be subject to the satisfaction at
or prior to the Closing Date of each of the following conditions, any of which
may be waived, in writing, exclusively by Summer:

(a) Representations and Warranties. Each representation and warranty of Parent
contained in this Agreement that is qualified as to materiality shall have been
true and correct (i) as of the date of this Agreement and (ii) subject to the
provisions of the last sentence of Section 5.13, on and as of the Closing Date
with the same force and effect as if made on the Closing Date and each
representation and warranty of Parent contained in this Agreement that is not
qualified as to materiality shall have been true and correct (iii) as of the
date of this Agreement and (iv) in all material respects on and as of the
Closing Date with the same force and effect as if made on the Closing Date.
Summer shall have received a certificate with respect to the foregoing signed on
behalf of Parent by an authorized officer of Parent (“Parent Closing
Certificate”).

(b) Agreements and Covenants. Parent and SII Merger Sub shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by them on or prior to the
Closing Date, except to the extent that any failure to perform or comply (other
than a willful failure to perform or comply or failure to perform or comply with
an agreement or covenant reasonably within the control of Parent) does not, or
will not, constitute a Material Adverse Effect with respect to Parent, and the
Parent Closing Certificate shall include a provision to such effect.

(c) No Litigation. No action, suit or proceeding shall be pending or threatened
before any Governmental Entity which is reasonably likely to (i) prevent
consummation of any of the transactions contemplated by this Agreement,
(ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation or (iii) affect materially and adversely or
otherwise encumber the title of the shares of Parent Common Stock to be issued
by Parent in connection with the Transactions and no order, judgment, decree,
stipulation or injunction to any such effect shall be in effect.

 

46



--------------------------------------------------------------------------------

(d) Consents. Parent shall have obtained all consents, waivers and approvals
required to be obtained by Parent in connection with the consummation of the
transactions contemplated hereby, other than consents, waivers and approvals the
absence of which, either alone or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect on Parent and the Parent Closing
Certificate shall include a provision to such effect.

(e) Material Adverse Effect. No Material Adverse Effect with respect to Parent
shall have occurred since the date of this Agreement.

(f) SEC Compliance. Immediately prior to Closing, Parent shall be in compliance
with the reporting requirements under the Exchange Act.

(g) Opinion of Counsel. Summer shall have received from Graubard Miller, counsel
to Parent, an opinion of counsel in substantially the form of Exhibit H annexed
hereto.

(h) Other Deliveries. At or prior to Closing, Parent shall have delivered to
Summer (i) copies of resolutions and actions taken by Parent’s board of
directors and stockholders in connection with the approval of this Agreement and
the transactions contemplated hereunder, and (ii) such other documents or
certificates as shall reasonably be required by Summer and its counsel in order
to consummate the transactions contemplated hereunder.

(i) Resignations. The persons listed in Schedule 6.2(i) shall have resigned from
all of their positions and offices with Parent.

(j) Employment Agreements. Employment Agreements between KBL and Dr. Marlene
Krauss in the form of Exhibit I (the “KBL Employment Agreement”) shall have been
executed and delivered at Closing by each of Dr. Krauss and KBL, and Employment
Agreements between KBL and/or Summer and, separately, each of Jason Macari,
Steven Gibree and Rachelle Harel in the forms of Exhibit K, Exhibit L and
Exhibit M, respectively, (the “Summer Employment Agreements”) shall have been
executed and delivered at Closing by KBL as applicable.

(k) Registration Rights Agreements. The Registration Rights Agreements shall be
in full force and effect.

(l) Voting Agreement. The Voting Agreement shall be in full force and effect,
and Jason Macari and Steve Gibree directors shall have been elected to the
Parent’s Board of Directors.

(m) Stockholder Guarantee Terminations. The Stockholder Guarantee Terminations
shall have been obtained as contemplated by Section 5.16.

6.3 Additional Conditions to the Obligations of Parent. The obligations of
Parent to consummate and effect the Transactions shall be subject to the
satisfaction at or prior to the Closing Date of each of the following
conditions, any of which may be waived, in writing, exclusively by Parent:

 

47



--------------------------------------------------------------------------------

(a) Representations and Warranties. Each representation and warranty of Summer
contained in this Agreement that is qualified as to materiality shall have been
true and correct (i) as of the date of this Agreement and (ii) subject to the
provisions of the last sentence of Section 5.13, on and as of the Closing Date
with the same force and effect as if made on the Closing Date and each
representation and warranty of Summer contained in this Agreement that is not
qualified as to materiality shall have been true and correct (iii) as of the
date of this Agreement and (iv) in all material respects on and as of the
Closing Date with the same force and effect as if made on the Closing Date.
Parent shall have received a certificate with respect to the foregoing signed on
behalf of Summer by an authorized officer of Parent (“Company Closing
Certificate”).

(b) Agreements and Covenants. Summer and the Stockholders shall have performed
or complied in all material respects with all agreements and covenants required
by this Agreement to be performed or complied with by them at or prior to the
Closing Date except to the extent that any failure to perform or comply (other
than a willful failure to perform or comply or failure to perform or comply with
an agreement or covenant reasonably within the control of Summer) does not, or
will not, constitute a Material Adverse Effect on Summer, and Summer Closing
Certificate shall include a provision to such effect.

(c) No Litigation. No action, suit or proceeding shall be pending or threatened
before any Governmental Entity which is reasonably likely to (i) prevent
consummation of any of the transactions contemplated by this Agreement,
(ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation or (iii) affect materially and adversely the
right of Parent to own, operate or control any of the assets and operations of
the Surviving Corporation following the Transactions and no order, judgment,
decree, stipulation or injunction to any such effect shall be in effect.

(d) Consents. Summer shall have obtained all consents, waivers, permits and
approvals required to be obtained by Summer in connection with the consummation
of the transactions contemplated hereby, including all Company Contract
Consents, but excluding those consents, waivers and approvals the absence of
which, either alone or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect on Summary and the Company Closing Certificate
shall include a provision to such effect.

(e) Material Adverse Effect. No Material Adverse Effect with respect to Summer
shall have occurred since the date of this Agreement.

(f) [Reserved]

(g) Opinion of Counsel. Parent shall have received from Greenberg Traurig,
counsel to Summer, an opinion of counsel in substantially the form of Exhibit J
annexed hereto.

 

48



--------------------------------------------------------------------------------

(h) Financials.

(i) Parent shall have received the Audited Financials and Reviewed Stub
Financials of Summer, and the PCOAB-firm Audited 2004 and 2003 Financials as and
if required by the applicable proxy rules in accordance with Section 5.1 above.

(ii) The Audited Financials shall not materially differ from the Consolidated
2005 Financials, shall not contain any qualifications not contained in the
Consolidated 2005 Financials, shall not omit any qualifications contained in the
Consolidated 2005 Financials, and shall not utilize any accounting procedure
that is materially different from that used in connection with the Consolidated
2005 Financials. The Reviewed Stub Financials shall not materially differ from
the Stub Financial Statements, shall not contain any qualifications not
contained in the Stub Financial Statements, shall not omit any qualifications
contained in the Stub Financial Statements, and shall not utilize any accounting
procedure that is materially different from that used in connection with the
Stub Financial Statements. Neither the Audited Financials or Reviewed Stub
Financials, individually or taken as a whole, shall differ from the Consolidated
2005 Financials or Stub Financial Statements in a manner that causes Capitalink,
LC (“Capitalink”) to withdraw the fairness opinion, dated August 24, 2006,
delivered to Parent’s Board of Directors with respect to Capitalink’s opinion
that as of the date of that letter, (i) the Transaction Consideration is fair,
from a financial point of view, to Parent’s stockholders, and (ii) the fair
market value of Summer is at least equal to 80% of the net assets of Parent.

(i) Faith Realty Contribution. The Faith Realty Contribution shall be effective
as of the Closing and Summer shall have given no consideration therefor, except
its assumption of mortgage or construction indebtedness related to such
property.

(j) Comfort Letters. Parent shall have received “comfort” letters in the
customary form from Goldstein, Golub & Kessler, dated the date of the Proxy
Statement and the Closing Date (or such other date or dates reasonably
acceptable to Parent) with respect to certain financial statements and other
financial information included in the Proxy Statement.

(k) Other Deliveries. At or prior to Closing, Summer shall have delivered to
Parent: (i) copies of resolutions and actions taken by each of the Companies’
board of directors and stockholders in connection with the approval of this
Agreement and the transactions contemplated hereunder, and (ii) such other
documents or certificates as shall reasonably be required by Parent and its
counsel in order to consummate the transactions contemplated hereunder.

(l) Resignations. The persons listed in Schedule 6.3(l) shall have resigned from
their positions and offices with Summer.

(m) Company Contract Consents. All of the Company Contract Consents shall have
been obtained as contemplated by Section 5.17.

(n) Stockholder Obligations. The Stockholders shall have repaid to the Company,
on or before the Closing, all direct and indirect indebtedness and obligations
owed by them to the Company, including the indebtedness and other obligations
described in Schedule 2.22 and all other amounts owed by them to the Company.

 

49



--------------------------------------------------------------------------------

(o) Derivative Securities. All of the Conversions shall have been completed and
there shall be outstanding no options, warrants or other derivative securities
entitling the holders thereof to acquire shares of Company Common Stock or other
securities of any of the Companies.

(p) Employment Agreements. The Summer Employment Agreements shall have been
executed and delivered at Closing by each of Jason Macari, Steven Gibree and
Rachelle Harel as applicable.

(q) Voting Agreement. The Voting Agreement shall be in full force and effect,
and Dr. Krauss and the other KBL designee shall have been elected to the
Parent’s Board of Directors.

ARTICLE VII

INDEMNIFICATION

7.1 Indemnification of Parent.

(a) Subject to the terms and conditions of this Article VII (including without
limitation the limitations set forth in Section 7.4), Parent, the Merger Subs
and their respective representatives, successors and permitted assigns (the
“Parent Indemnitees”) shall be indemnified, defended and held harmless from and
against all Losses asserted against, resulting to, imposed upon, or incurred by
any Parent Indemnitee by reason of, arising out of or resulting from:

(i) the inaccuracy or breach of any representation or warranty of Summer
contained in or made pursuant to this Agreement, any Schedule or any certificate
delivered by Summer to Parent pursuant to this Agreement with respect hereto or
thereto in connection with the Closing;

(ii) the non-fulfillment or breach of any covenant or agreement of Summer
contained in this Agreement; or

(iii) any of the matters set forth on Schedule 2.10 hereto, other than the
matter relating to Springs Global US, Inc. (which shall not be subject to
indemnification under this Article VII).

(b) As used in this Article VII, the term “Losses” shall include all actual
losses, liabilities, damages, judgments, awards, orders, penalties, settlements,
costs and expenses (including, without limitation, interest, penalties, court
costs and reasonable legal fees and expenses), including those arising from any
demands, claims, suits, actions, costs of investigation, notices of violation or
noncompliance, causes of action, proceedings and assessments whether or not made
by third parties or whether or not ultimately determined to be valid. Solely for
the purpose of determining the amount of any Losses (and not for determining

 

50



--------------------------------------------------------------------------------

any breach) for which Parent Indemnitee may be entitled to indemnification
pursuant to Article VII, any representation or warranty contained in this
Agreement that is qualified by a term or terms such as “material,” “materially,”
or “Material Adverse Effect” shall be deemed made or given without such
qualification and without giving effect to such words. Notwithstanding anything
to the contrary contained herein, in no event shall the Parent Indemnities be
entitled to recover consequential or punitive damages. Notwithstanding the
foregoing, “Losses” arising from the matters described in Section 7.1(a)(iii)
above shall be limited to the amount of any actual judgment or settlement in
excess of reserves provided for in the Financial Statements.

(c) The right to indemnification and payment of Losses shall not apply to any
information known to the Parent Indemnities prior to the execution of this
Agreement.

7.2 Indemnification of Third Party Claims. The indemnification obligations and
liabilities under this Article VII with respect to actions, proceedings,
lawsuits, investigations, demands or other claims brought against Parent by a
Person other than Summer (a “Third Party Claim”) shall be subject to the
following terms and conditions:

(a) Notice of Claim. Parent, acting through the Committee, will give the
Representative prompt written notice after receiving written notice of any Third
Party Claim or discovering the liability, obligation or facts giving rise to
such Third Party Claim (a “Notice of Claim”) which Notice of Third Party Claim
shall set forth (i) a brief description of the nature of the Third Party Claim,
(ii) the total amount of the actual out-of-pocket Loss or the anticipated
potential Loss (including any costs or expenses which have been or may be
reasonably incurred in connection therewith), and (iii) whether such Loss may be
covered (in whole or in part) under any insurance and the estimated amount of
such Loss which may be covered under such insurance, and the Representative
shall be entitled to participate in the defense of Third Party Claim at its
expense.

(b) Defense. The Representative shall have the right, at its option (subject to
the limitations set forth in subsection 7.2(c) below) and at its own expense, by
written notice to Parent, to assume the entire control of, subject to the right
of Parent to participate (at its expense and with counsel of its choice) in, the
defense, compromise or settlement of the Third Party Claim as to which such
Notice of Claim has been given, and shall be entitled to appoint a recognized
and reputable counsel reasonably acceptable to Parent to be the lead counsel in
connection with such defense. If the Representative is permitted and elects to
assume the defense of a Third Party Claim:

(i) the Representative shall diligently and in good faith defend such Third
Party Claim and shall keep Parent reasonably informed of the status of such
defense; provided, however, that in the case of any settlement providing for
remedies other than monetary damages for which indemnification is provided,
Parent shall have the right to approve the settlement, which approval shall not
be unreasonably withheld or delayed; and

(ii) Parent shall cooperate fully in all respects with the Representative in any
such defense, compromise or settlement thereof, including, without limitation,
the selection of counsel, and Parent shall make available to the Representative
all pertinent information and documents under its control.

 

51



--------------------------------------------------------------------------------

(c) Limitations of Right to Assume Defense. The Representative shall not be
entitled to assume control of such defense if (i) the Third Party Claim relates
to or arises in connection with any criminal proceeding, action, indictment,
allegation or investigation; (ii) the Third Party Claim seeks an injunction or
equitable relief against Parent; or (iii) there is a reasonable probability that
a Third Party Claim may materially and adversely affect Parent other than as a
result of money damages or other money payments.

(d) Other Limitations. Failure to give prompt Notice of Claim or to provide
copies of relevant available documents or to furnish relevant available data
shall not constitute a defense (in whole or in part) to any Third Party Claim by
Parent against the Representative and shall not affect the Representative’s duty
or obligations under this Article VII, except to the extent (and only to the
extent that) such failure shall have adversely affected the ability of the
Representative to defend against or reduce its liability or caused or increased
such liability or otherwise caused the damages for which the Representative is
obligated to be greater than such damages would have been had Parent given the
Representative prompt notice hereunder. So long as the Representative is
defending any such action actively and in good faith, Parent shall not settle
such action. Parent shall make available to the Representative all relevant
records and other relevant materials required by them and in the possession or
under the control of Parent, for the use of the Representative and its
representatives in defending any such action, and shall in other respects give
reasonable cooperation in such defense.

(e) Failure to Defend. If the Representative, promptly after receiving a Notice
of Claim, fails to defend such Third Party Claim actively and in good faith,
Parent will (upon further written notice) have the right to undertake the
defense, compromise or settlement of such Third Party Claim as it may determine
in its reasonable discretion, provided that the Representative shall have the
right to approve any settlement, which approval will not be unreasonably
withheld or delayed.

(f) Parent’s Rights. Anything in this Section 7.3 to the contrary
notwithstanding, the Representative shall not, without the written consent of
Parent, settle or compromise any action or consent to the entry of any judgment
which does not include as an unconditional term thereof the giving by the
claimant or the plaintiff to Parent of a full and unconditional release from all
liability and obligation in respect of such action without any payment by
Parent.

(g) Representative Consent. Unless the Representative has consented to a
settlement of a Third Party Claim, the amount of the settlement shall not be a
binding determination of the amount of the Loss and such amount shall be
determined in accordance with the provisions of the Escrow Agreement

 

52



--------------------------------------------------------------------------------

7.3 Insurance and Tax Effect.

(a) To the extent that any Losses that are subject to indemnification pursuant
to this Article VII are covered by insurance, Parent shall use commercially
reasonable efforts to obtain the maximum recovery under such insurance; provided
that Parent shall nevertheless be entitled to bring a claim for indemnification
under this Article VII in respect of such Losses and the time limitations set
forth in Section 7.4 hereof for bringing a claim of indemnification under this
Agreement shall be tolled during the pendency of such insurance claim. The
existence of a claim by Parent for monies from an insurer or against a third
party in respect of any Loss shall not, however, delay any payment pursuant to
the indemnification provisions contained herein and otherwise determined to be
due and owing by the Representative. If Parent has received the payment required
by this Agreement from the Representative in respect of any Loss and later
receives proceeds from insurance or other amounts in respect of such Loss, then
it shall hold such proceeds or other amounts in trust for the benefit of the
Representative and shall pay to the Representative, as promptly as practicable
after receipt, a sum equal to the amount of such proceeds or other amount
received, up to the aggregate amount of any payments received from the
Representative pursuant to this Agreement in respect of such Loss.
Notwithstanding any other provisions of this Agreement, it is the intention of
the parties that no insurer or any other third party shall be (i) entitled to a
benefit it would not be entitled to receive in the absence of the foregoing
indemnification provisions, or (ii) relieved of the responsibility to pay any
claims for which it is obligated.

(b) To the extent that any Losses that are subject to indemnification pursuant
to this Article VII are deductible for income tax purposes by the Companies,
Parent or SII Merger Sub, as the case may be, the amount of any Loss shall be
reduced by the income tax savings to such party as a result of the payment of
such Loss.

7.4 Limitations on Indemnification.

(a) Survival; Time Limitation. The representations, warranties, covenants and
agreements in this Agreement or in any writing delivered by Summer to Parent in
connection with this Agreement (including the certificate required to be
delivered by Summer pursuant to Section 6.3(a)) shall survive the Closing until
the end of the Escrow Period. Any claim set forth in a Notice of Claim sent
prior to the expiration of the Escrow Period shall survive until final
resolution thereof. Except as set forth in the immediately preceding sentence,
no claim for indemnification under this Article VII shall be brought after the
end of the end of the Escrow Period.

(b) Deductible. No amount shall be payable under Article VII unless and until
the aggregate amount of all indemnifiable Losses otherwise payable exceeds
$500,000 (the “Deductible”), in which event the amount payable shall only be the
amount in excess of the amount of the Deductible.

(c) Aggregate Amount Limitation. Notwithstanding anything to the contrary
contained herein, the aggregate liability for Losses pursuant to Section 7.1
shall not in any event exceed the value of the Indemnity Shares and Parent shall
have no claim against Summer’s stockholders other than for the Indemnity Shares
(and any proceeds of the shares or distributions with respect to the Indemnity
Shares).

 

53



--------------------------------------------------------------------------------

7.5 Exclusive Remedy. Parent hereby acknowledges and agrees that, from and after
the Closing, its sole remedy with respect to any and all claims for money
damages arising out of or relating to this Agreement shall be pursuant and
subject to the requirements of the indemnification provisions set forth in this
Article VII. Notwithstanding any of the foregoing, nothing contained in this
Article VII shall in any way impair, modify or otherwise limit Parent’s or
Summer’s right to bring any claim, demand or suit against the other party based
upon such other party’s actual fraud or intentional or willful misrepresentation
or omission, it being understood that a mere breach of a representation and
warranty, without intentional or willful misrepresentation or omission, does not
constitute fraud.

7.6 Adjustment to Transaction Consideration. Amounts paid for indemnification
under Article VII shall be deemed to be an adjustment to the value of the shares
of Parent Common Stock issued by Parent as a result of the Transactions, except
as otherwise required by Law.

7.7 Representative Capacities; Application of Indemnity Shares. The parties
acknowledge that the Representative’s obligations under this Article VII are
solely as a representative of Stockholders in the manner set forth in the Escrow
Agreement with respect to the obligations to indemnify Parent under this Article
VII and that the Representative shall have no personal responsibility for any
expenses incurred by him in such capacity and that all payments to Parent as a
result of such indemnification obligations shall be made solely from, and to the
extent of, the Indemnity Shares. Out-of-pocket expenses of the Representative
for attorneys’ fees and other costs shall be borne in the first instance by
Parent, which may make a claim for reimbursement thereof against the Indemnity
Shares upon the claim with respect to which such expenses are incurred becoming
an Established Claim (as defined in the Escrow Agreement). The parties further
acknowledge that all actions to be taken by Parent pursuant to this Article VII
shall be taken on its behalf by the Committee in accordance with the provisions
of the Escrow Agreement. The Escrow Agent, pursuant to the Escrow Agreement
after the Closing, may apply all or a portion of the Indemnity Shares to satisfy
any claim for indemnification pursuant to this Article VII. The Escrow Agent
will hold the remaining portion of the Indemnity Shares until final resolution
of all claims for indemnification or disputes relating thereto. Notwithstanding
anything to the contrary contained herein, all Indemnity Shares remaining in
escrow at the end of the Escrow Period in excess of the Indemnity Shares
necessary to satisfy any timely filed claim for indemnification shall be
released and delivered to the Persons entitled to them on such date.

ARTICLE VIII

TERMINATION

8.1 Termination. This Agreement may be terminated at any time prior to the
Closing:

(a) by mutual written agreement of Parent and Summer at any time;

 

54



--------------------------------------------------------------------------------

(b) by either Parent or Summer if the Transactions shall not have been
consummated by April 21, 2007 for any reason; provided, however, that the right
to terminate this Agreement under this Section 8.1(b) shall not be available to
any party whose action or failure to act has been a principal cause of or
resulted in the failure of the Transactions to occur on or before such date and
such action or failure to act constitutes a breach of this Agreement;

(c) by either Parent or Summer if a Governmental Entity shall have issued an
order, decree or ruling or taken any other action, in any case having the effect
of permanently restraining, enjoining or otherwise prohibiting the Transactions,
which order, decree, ruling or other action is final and nonappealable;

(d) by Summer, upon a material breach of any representation, warranty, covenant
or agreement on the part of Parent set forth in this Agreement, or if any
representation or warranty of Parent shall have become untrue, in either case
such that the conditions set forth in Article VI would not be satisfied as of
the time of such breach or as of the time such representation or warranty shall
have become untrue, provided, that if such breach by Parent is curable by Parent
prior to the Closing Date, then Summer may not terminate this Agreement under
this Section 8.1(d) for thirty (30) days after delivery of written notice from
Summer to Parent of such breach, provided Parent continues to exercise
commercially reasonable efforts to cure such breach (it being understood that
Summer may not terminate this Agreement pursuant to this Section 8.1(d) if it
shall have materially breached this Agreement or if such breach by Parent is
cured during such thirty (30)-day period);

(e) by Parent, upon a material breach of any representation, warranty, covenant
or agreement on the part of Summer set forth in this Agreement, or if any
representation or warranty of Summer shall have become untrue, in either case
such that the conditions set forth in Article VI would not be satisfied as of
the time of such breach or as of the time such representation or warranty shall
have become untrue, provided, that if such breach is curable by Summer prior to
the Closing Date, then Parent may not terminate this Agreement under this
Section 8.1(e) for thirty (30) days after delivery of written notice from Parent
to Summer of such breach, provided Summer continues to exercise commercially
reasonable efforts to cure such breach (it being understood that Parent may not
terminate this Agreement pursuant to this Section 8.1(e) if it shall have
materially breached this Agreement or if such breach by Summer is cured during
such thirty (30)-day period); or

(f) by either Parent or Summer, if, at the Special Meeting (including any
adjournments thereof), (i) (a) this Agreement and the transactions contemplated
hereby or (b) the Name Change Amendment or the Capitalization Amendment shall
fail to be approved and adopted by the affirmative vote of the holders of Parent
Common Stock required under Parent’s certificate of incorporation, or (ii) the
holders of 20% or more of the number of shares of Parent Common Stock issued in
Parent’s initial public offering and outstanding as of the date of the record
date of the Special Meeting exercise their rights to convert the shares of
Parent Common Stock held by them into cash in accordance with Parent’s
certificate of incorporation.

8.2 Notice of Termination; Effect of Termination. Any termination of this
Agreement under Section 8.1 above will be effective immediately upon (or, if the
termination is pursuant to

 

55



--------------------------------------------------------------------------------

Section 8.1(d) or Section 8.1(e) and the proviso therein is applicable, thirty
(30) days after) the delivery of written notice of the terminating party to the
other parties hereto. In the event of the termination of this Agreement as
provided in Section 8.1, this Agreement shall be of no further force or effect
and the Transactions shall be abandoned, except for and subject to the
following: (i) Sections 5.5, 5.6, 5.12, 8.2 and 8.3 and Article X (General
Provisions) shall survive the termination of this Agreement, and (ii) nothing
herein shall relieve any party from liability for any breach of this Agreement,
including a breach by a party electing to terminate this Agreement pursuant to
Section 8.1(b) caused by the action or failure to act of such party constituting
a principal cause of or resulting in the failure of the Transactions to occur on
or before the date stated therein.

8.3 Fees and Expenses. All fees and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses whether or not the Transactions are consummated, except
as contemplated by Section 5.12.

ARTICLE IX

DEFINED TERMS

Terms defined in this Agreement are organized alphabetically as follows,
together with the Section and, where applicable, paragraph, number in which
definition of each such term is located:

 

“2006 EBITDA”    Section 1.12(b)(i) “2006 EBITDA Payment”    Section 1.12(b)(i)
“2007 EBITDA”    Section 1.12(c)(i) “2007 EBITDA Payment”    Section 1.12(c)(i)
“2008 EBITDA”    Section 1.12(d)(i) “2008 EBITDA Payment”    Section 1.12(d)(i)
“AAA”    Section 10.12 “Affiliate”    Section 10.2(f) “Agreement”    Section 1.2
“Annual Financial Statements”    Section 2.7(a) “Applicable Corporate Laws”   
Recital A “Approvals”    Section 2.1(a) “Audited Financials”    Section 5.1(a)
“Auditor’s Net Worth Difference Calculation”    Section 1.5(b)(vi) “Blue Sky
Laws”    Section 1.13(c) “Capitalization Amendment”    Section 5.1(a) “Charter
Documents”    Section 2.1(a) “Closing”    Section 1.2 “Closing Cash Payment”   
Section 1.5(a) “Closing Date”    Section 1.2 “Closing Date Net Worth    Section
1.5(b)(ii) “Closing Date Net Worth Statement”    Section 1.5(b)(vi)

 

56



--------------------------------------------------------------------------------

“Closing Shares”    Section 1.5(c) “Code”    Recital C “Committee”    Section
1.14(a) “Companies”    Preamble “Company Certificates”    Section 1.5(c)
“Company Closing Certificate”    Section 6.3(a) “Company Common Stock”   
Section 2.3(a)(iii) “Company Contract Consents”    Section 5.17 “Company
Contracts”    Section 2.19(a) “Company Convertible Securities”    Section 2.3(b)
“Company Intellectual Property”    Section 2.18 “Company Products”    Section
2.18 “Company Registered Intellectual Property”    Section 2.18 “Company Stock
Options”    Section 2.3(b) “Company Warrants”    Section 2.3(b) “Consolidated
2005 Financials”    Section 2.7(a) “Continental”    Section 1.10(a) “Contingent
Shares”    Section 1.12(a)(i) “Control”    Section 10.2(f) “Conversions”   
Section 1.15 “Corporate Records”    Section 2.1(c) “Deductible”    Section
7.4(b) “DGCL”    Section 5.1((b) “Disclosure Schedules”    Section 5.13 “EBITDA”
   Section 1.12(e) “EBITDA Payments”    Section 1.12(d)(i) “Effective Time”   
Section 1.2 “Environmental Law”    Section 2.16(b) “Escrow Agreement”    Section
1.10(a) “Escrow Period”    Section 1.10(a) “Escrow Shares”    Section 1.5(c)
“Exchange Act”    Section 1.13(c) “Faith Realty Contribution”    Section
1.4(b)(vi) “GGK”    Section 1.4(b)(vi) “Governmental Action/Filing”    Section
2.21 “Governmental Entity”    Section 1.13(c) “Hazardous Substance”    Section
2.16(c) “Indemnity Shares”    Section 1.5(c) “Insider”    Section 2.19(a)(i)
“Insurance Policies”    Section 2.20 “Intellectual Property”    Section 2.18
“June 30 Net Worth”    Section 1.5(b)(ii) “June 30 Net Worth Statement”   
Section 1.5(b)(vi) “KBL Employment Agreements”    Section 6.3(p) “Knowledge”   
Section 10.2(d) “Last Reported Sales Price”    Section 1.12(a)(ii)

 

57



--------------------------------------------------------------------------------

“Legal Requirements”    Section 10.2(b) “Lien”    Section 10.2(e) “Losses”   
Section 7.1(b) “Material Adverse Effect”    Section 7.1(b) “Material Company
Contracts”    Section 2.19(a) “Name Change Amendment”    Section 5.1(a) “NASD”
   Section 3.23 “Net Worth”    Section (b)(v) “Net Worth Shares”   
Section 1.5(b)(i) “Notice of Claim”    Section 7.2(a) “OTC BB”    Section 3.23
“Parent”    Preamble “Parent Closing Certificate”    Section 6.2(a) “Parent
Common Stock”    Section 1.5(a) “Parent Contracts”    Section 3.19(a) “Parent
Convertible Securities”    Section 3.3(b) “Parent Effective Time Liabilities”   
Section 5.22 “Parent Indemnitees”    Section 7.1(a) “Parent Plan”    Section
5.1(a) “Parent Preferred Stock”    Section 3.3(a) “Patents”    Section 2.18
“Parent Schedule”    Article III Preamble “Parent SEC Reports”    Section 3.7(a)
“Parent Stockholder Approval”    Section 5.1(a) “Parent Stock Options”   
Section 3.3(b) “Parent Warrants”    Section 3.3(b) “PCOAB-firm Audited 2004 and
2003 Financials”    Section 5.1(a) “Person”    Section 10.2(c) “Personal
Property”    Section 2.14(b) “Plans”    Section 2.11(a) “Press Release”   
Section 5.3(a) “Proxy Statement”    Section 5.1(a) “Registered Intellectual
Property”    Section 2.18 “Registration Rights Agreement”    Section 1.11
“Representative”    Section 1.10(a) “Returns”    Section 2.15(b)(i) “Reviewed
Stub Financials”    Section 5.1(a) “Securities Act”    Section 1.13(c) “Share
Price Measurement Period”    Section 1.12(a)(i) “Share Price Trigger”    Section
1.12(a)(i) “Share Price Trigger Period”    Section 1.12(a)(i) “Shortfall”   
Section 1.5(b)(iv) “SIA”    Preamble “SIA Ordinary Shares”   
Section 2.3(a)(iii) “SIA Stockholders”    Preamble “SIA Transaction”    Section
1.1(c)

 

58



--------------------------------------------------------------------------------

“SIE”    Preamble “SIE Ordinary Shares”    Section 2.3(a)(ii) “SIE Stockholders”
   Preamble “SIE Transaction”    Section 1.1(b) “SII”    Preamble “SII Common
Stock”    Section 2.3(a)(i) “SII Merger”    Section 1.1(a) “SII Merger Sub”   
Preamble “SII Merger Surviving Corporation”    Section 1.1(a) “SII Reviewed 2004
Financials”    Section 2.7(a) “SII Stockholders”    Preamble “Special Meeting”
   Section 5.1(a) “Springs”    Section 1.5(b)(v) “Stockholder Guarantee
Terminations”    Section 5.16 “Stockholder/Stockholders”    Preamble “Stub
Financial Statements”    Section 2.7(b) “Stub Period Tax Distribution”   
Section 1.12(h) “Summer”    Preamble “Summer Employment Agreements”    Section
6.2(j) “Summer Schedule”    Article II Preamble “Tax/Taxes”    Section 2.15(a)
“Third Party Claim”    Section 7.2 “Trademarks”    Section 2.18 “Trading Day”   
Section 1.12(a)(iii) “Transaction Certificates”    Section 1.2 “Transaction
Consideration”    Section 1.5(a) “Transaction Form 8-K”    Section 5.3(a)
“Transactions”    Section 1.1(c) “Transaction Share Reduction Number”    Section
1.5(b)(iii) “Transaction Shares”    Section 1.5(a) “Trust Fund”    Section 3.25
“Unaudited Financial Statements”    Section 2.7(b) “U.S. GAAP”    Section 2.7(a)

ARTICLE X

GENERAL PROVISIONS

10.1 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial delivery
service, or sent via telecopy (receipt confirmed) to the parties at the
following addresses or telecopy numbers (or at such other address or telecopy
numbers for a party as shall be specified by like notice):

 

59



--------------------------------------------------------------------------------

if to Parent, to:

KBL Healthcare Acquisition Corp. II

757 Third Avenue, 21st Floor

New York, New York 10017

Attention: Marlene Krauss, M.D.

Telephone: 212-319-5555

Facsimile: 212-319-5591

with a copy to:

David Alan Miller, Esq.

Graubard Miller

405 Lexington Avenue

New York, New York 10174-1901

Telephone: 212-818-8661

Facsimile: 212-818-8881

if to Summer or Stockholders, to:

Summer Infant, Inc.

582 Great Road

North Smithfield, Rhode Island 02896

Attention: Jason Macari

Telephone:

Facsimile:

with a copy to:

Steven Rosenbaum, Esq.

Poore & Rosenbaum LLP

The Commerce Center

30 Exchange Terrace

Providence, Rhode Island 02901-1117

Telephone: 401-831-2600

Facsimile: 401-831-2220

and

James Redding, Esq.

Greenberg Traurig

One International Place

Boston, MA 02110

Telephone: 617-310-6000

Facsimile: 617-310-6001

 

60



--------------------------------------------------------------------------------

if to Representative:

Jason Macari

10 Hannah Drive

Cumberland, RI 02864

Telephone:

Facsimile:

with a copy to:

Steven Rosenbaum, Esq.

Poore & Rosenbaum LLP

The Commerce Center

30 Exchange Terrace

Providence, Rhode Island 02901-1117

Telephone: 401-831-2600

Facsimile: 401-831-2220

and

James Redding, Esq.

Greenberg Traurig

One International Place

Boston, MA 02110

Telephone: 617-310-6000

Facsimile: 617-310-6001

10.2 Interpretation. When a reference is made in this Agreement to an Exhibit or
Schedule, such reference shall be to an Exhibit or Schedule to this Agreement
unless otherwise indicated. When a reference is made in this Agreement to
Sections or subsections, such reference shall be to a Section or subsection of
this Agreement. Unless otherwise indicated the words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation.” The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. When reference is made herein to
“the business of” an entity, such reference shall be deemed to include the
business of all direct and indirect Subsidiaries of such entity. Reference to
the Subsidiaries of an entity shall be deemed to include all direct and indirect
Subsidiaries of such entity. For purposes of this Agreement:

(a) the term “Material Adverse Effect” when used in connection with an entity
means any change, event, violation, inaccuracy, circumstance or effect,
individually or when aggregated with other changes, events, violations,
inaccuracies, circumstances or effects, that is materially adverse to the
business, assets (including intangible assets), revenues, financial condition or
results of operations of such entity, it being understood that none of the
following alone or in combination shall be deemed, in and of itself, to
constitute a Material Adverse Effect: (i) changes attributable to the public
announcement or pendency of the transactions contemplated hereby, (ii) changes
in general national or regional economic conditions, or (iii) any SEC rulemaking
requiring enhanced disclosure of reverse merger transactions with a public
shell;

 

61



--------------------------------------------------------------------------------

(b) the term “Legal Requirements” means any federal, state, local, municipal,
foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity and all
requirements set forth in applicable Company Contracts or Parent Contracts;

(c) the term “Person” shall mean any individual, corporation (including any
non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
limited liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Entity;

(d) the term “knowledge” means actual knowledge or awareness as to a specified
fact or event of a Person that is an individual or of an executive officer or
director of a Person that is a corporation or of a Person in a similar capacity
of an entity other than a corporation; provided, however, that for the purposes
of this Section 2, the term “Summer’s knowledge” or “known to Summer” or words
of similar import shall mean the actual knowledge of (i) Mr. Jason Macari,
(ii) Mr. Steve Gibree, (iii) Mr. Mark Gorton, (iv) Rachelle Harrel and
(v) Robert Weaver, Jr., after due inquiry. Notwithstanding anything to the
contrary set forth herein, such persons are named and/or identified solely for
purposes of defining the “knowledge” of Seller, and none of such persons shall
have any liability on an individual basis with respect to the purchase and sale
contemplated hereby, or in connection with this Agreement.

(e) the term “Lien” means any mortgage, pledge, security interest, encumbrance,
lien, restriction or charge of any kind (including, without limitation, any
conditional sale or other title retention agreement or lease in the nature
thereof, any sale with recourse against the seller or any Affiliate of the
seller, or any agreement to give any security interest);

(f) the term “Affiliate” means, as applied to any Person, any other Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with, such Person. For purposes of this definition, “control”
(including with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and

(g) all monetary amounts set forth herein are referenced in United States
dollars, unless otherwise noted.

10.3 Counterparts; Facsimile Signatures. This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party, it being
understood that all parties need not sign the same counterpart. Delivery by
facsimile to counsel for the other party of a counterpart executed by a party
shall be deemed to meet the requirements of the previous sentence.

 

62



--------------------------------------------------------------------------------

10.4 Entire Agreement; Third Party Beneficiaries. This Agreement and the
documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein, including the Schedules hereto
(a) constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof, it being understood that the letter of intent between Parent and Summer
dated April 27, 2006 is hereby terminated in its entirety and shall be of no
further force and effect; and (b) are not intended to confer upon any other
person any rights or remedies hereunder (except as specifically provided in this
Agreement).

10.5 Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

10.6 Other Remedies; Injunctive Relief. Except as otherwise provided herein, any
and all remedies herein expressly conferred upon a party will be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
law or equity upon such party, and the exercise by a party of any one remedy
will not preclude the exercise of any other remedy. The parties hereto agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the parties shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions thereof in any
court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity.

10.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the law that
might otherwise govern under applicable principles of conflicts of law thereof.

10.8 Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

10.9 Assignment. No party may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other parties. Subject to the first sentence of this Section 10.9, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

 

63



--------------------------------------------------------------------------------

10.10 Amendment. This Agreement may be amended by the parties hereto at any time
by execution of an instrument in writing signed on behalf of each of the
parties.

10.11 Extension; Waiver. At any time prior to the Closing, any party hereto may,
to the extent legally allowed, (i) extend the time for the performance of any of
the obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto and (iii) waive compliance
with any of the agreements or conditions for the benefit of such party contained
herein. Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party. Delay in exercising any right under this Agreement shall
not constitute a waiver of such right.

10.12 Arbitration. Any disputes or claims arising under or in connection with
this Agreement or the transactions contemplated hereunder shall be resolved by
binding arbitration. Notice of a demand to arbitrate a dispute by either party
shall be given in writing to the other at their last known address. Arbitration
shall be commenced by the filing by a party of an arbitration demand with the
American Arbitration Association (“AAA”) in its office in the state of residence
of the non-moving party. The arbitration and resolution of the dispute shall be
resolved by a single arbitrator appointed by the AAA pursuant to AAA rules. The
arbitration shall in all respects be governed and conducted by applicable AAA
rules, and any award and/or decision shall be conclusive and binding on the
parties. The arbitration shall be conducted in the state of the non-moving
party. The arbitrator shall supply a written opinion supporting any award, and
judgment may be entered on the award in any court of competent jurisdiction.
Each party shall pay its own fees and expenses for the arbitration, except that
any costs and charges imposed by the AAA and any fees of the arbitrator for his
services shall be assessed against the losing party by the arbitrator. In the
event that preliminary or permanent injunctive relief is necessary or desirable
in order to prevent a party from acting contrary to this Agreement or to prevent
irreparable harm prior to a confirmation of an arbitration award, then either
party is authorized and entitled to commence a lawsuit solely to obtain
equitable relief against the other pending the completion of the arbitration in
a court having jurisdiction over the parties. Each party hereby consents to the
exclusive jurisdiction of the federal and state courts located in either the
State of New York, New York County or the State of Rhode Island, County of
Providence, for such purpose. All rights and remedies of the parties shall be
cumulative and in addition to any other rights and remedies obtainable from
arbitration.

[The remainder of this page has been intentionally left blank.]

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

KBL HEALTHCARE ACQUISITION CORP. II By:  

/s/ Dr. Marlene Krauss

Name:   Dr. Marlene Krauss Title:   Chief Executive Officer SII ACQUISITION,
INC. By:  

/s/ Dr. Marlene Krauss

Name:   Dr. Marlene Krauss Title:   Chief Executive Officer SUMMER INFANT, INC.
By:  

/s/ Jason Macari

Name:   Jason Macari Title:   Chief Executive Officer SUMMER INFANT EUROPE,
LIMITED By:  

/s/ Jason Macari

Name:   Jason Macari Title:   Director SUMMER INFANT ASIA, LTD. By:  

/s/ Jason Macari

Name:   Jason Macari Title:   President STOCKHOLDERS:

[See separate signature pages.]

 

65



--------------------------------------------------------------------------------

STOCKHOLDER SIGNATURE PAGE TO AGREEMENT

 

/s/ JASON MACARI

JASON MACARI

/s/ STEVEN GIBREE

STEVEN GIBREE

/s/ RACHELLE HAREL

RACHELLE HAREL

By signing below, each of

the Stockholders of SII hereby

affirms and makes the representations

set forth in Section 2.1(e)

 

/s/ Jason Macari

Jason Macari

/s/ Steven Gibree

Steven Gibree

/s/ Rachelle Harel

Rachelle Harel

 

66



--------------------------------------------------------------------------------

By signing below, each of

the Stockholders of SIE hereby

affirms and makes the representations

set forth in Section 2.3(a)(ii)

 

/s/ JASON MACARI

JASON MACARI

/s/ STEVEN GIBREE

STEVEN GIBREE

/s/ RACHELLE HAREL

RACHELLE HAREL

By signing below, each of

the Stockholders of SIA hereby

affirms and makes the representations

set forth in Section 2.3(a)(iii)

/s/ JASON MACARI

JASON MACARI

/s/ STEVEN GIBREE

STEVEN GIBREE

/s/ RACHELLE HAREL

RACHELLE HAREL

By signing below, Jason Macari and Steven Gibree,

as owners of Faith Realty LLC, hereby agree

to the covenants contained in Section 5.20 hereof.

/s/ JASON MACARI

JASON MACARI

/s/ STEVEN GIBREE

STEVEN GIBREE

 

67



--------------------------------------------------------------------------------

INDEX OF EXHIBITS AND SCHEDULES

 

 

Exhibits

        Exhibit A    -      Articles of Incorporation of SII Merger Sub
Exhibit B    -      By-laws of Merger Sub Exhibit C    -      Form of Escrow
Agreement Exhibit D    -      Registration Rights Agreement Exhibit E    -     
Performance Equity Plan Exhibit F    -      Voting Agreement Exhibit G    -     
Form of Lock-Up Agreement Exhibit H    -      Form of Opinion of Graubard Miller
Exhibit I    -      Form of Employment Agreement for Dr. Marlene Krauss Exhibit
J    -      Form of Opinion of Greenberg Traurig Exhibit K    -      Form of
Employment Agreement for Jason Macari Exhibit L    -      Form of Employment
Agreement for Steve Gibree Exhibit M    -      Form of Employment Agreement for
Rachelle Harel

 

Schedules

        Schedule 1.2    -      Applicable Jurisdictions and Filings
Schedule 1.5(a)    -      Individual Allocations of Transaction Consideration
Schedule 2    -      Summer Schedule Schedule 3    -      Parent Schedule
Schedule 5.2    -      Directors and Officers of Parent and Summer Schedule
6.2(i)    -      Parent Resignations Schedule 6.3(k)    -      Summer
Resignations

 

68